Exhibit 10-BBx



                                                    
FOURTH AMENDED AND RESTATED PARTICIPATION AGREEMENT
Dated as of June 27, 2013


among
TECH DATA CORPORATION,
as Lessee,
SUNTRUST BANK,
as Lessor
THE VARIOUS BANKS AND OTHER
LENDING INSTITUTIONS WHICH
ARE PARTIES HERETO FROM TIME TO TIME,
as the Lenders,




SUNTRUST EQUITY FUNDING, LLC,
as Arranger and as Agent for the Lenders
and
THE BANK OF NOVA SCOTIA,
as Syndication Agent
                                                    











 
 
 




--------------------------------------------------------------------------------

Exhibit 10-BBx

TABLE OF CONTENTS
Page
SECTION 1.SUMMARY OF TRANSACTIONS.    1
SECTION 2.THE CLOSING.    2
SECTION 3.FUNDINGS; YIELD;.    3
SECTION 4.CONDITIONS OF THE RESTATEMENT EFFECTIVENESS.    7
SECTION 5.REPRESENTATIONS AND WARRANTIES ON THE RESTATEMENT EFFECTIVE
DATE.    11
SECTION 6.PAYMENT OF CERTAIN EXPENSES.    18
SECTION 7.OTHER COVENANTS AND AGREEMENTS.    19
SECTION 8.CREDIT AGREEMENT.    26
SECTION 9.TRANSFER OF INTEREST.    26
SECTION 10.INDEMNIFICATION.    27
SECTION 11.MISCELLANEOUS.    40


SCHEDULE 1
PROPERTY COST/ MAXIMUM RESIDUAL GUARANTEE AMOUNTS

SCHEDULE 5.1(M)
SUBSIDIARIES    SCH-5.1(m)

SCHEDULE 5.1(S)
OFF-BALANCE SHEET LIABILITIES    SCH-5.1(s)

SCHEDULE 5.1(V)
ENVIRONMENTAL CONDITIONS    SCH-5.1(v)

SCHEDULE 11.3
FUNDING OFFICES, ADDRESSES FOR NOTICES    SCH-11.3

EXHIBIT A
REQUISITION FORM    A-1


i

--------------------------------------------------------------------------------

Exhibit 10-BBx

EXHIBIT B
FORM OF OPINION OF COUNSEL TO LESSEE
AND GUARANTORS    B-1

APPENDIX A
RULES OF USAGE AND DEFINITIONS    APPENDIX A-1




ii

--------------------------------------------------------------------------------

Exhibit 10-BBx

FOURTH AMENDED AND RESTATED PARTICIPATION AGREEMENT
THIS FOURTH AND AMENDED AND RESTATED PARTICIPATION AGREEMENT, dated as of June
27, 2013 (as further amended, modified, restated or supplemented from time to
time, and including the Existing Participation Agreement for the period that it
was in effect, this “Agreement”), is by and among TECH DATA CORPORATION, as
lessee (the “Lessee”); SUNTRUST BANK, as lessor (the “Lessor” or “SunTrust
Bank”); SUNTRUST EQUITY FUNDING, LLC, as agent (in such capacity, the “Agent”,
and in its individual capacity, “STEF”) for the Financing Parties; and THE BANK
OF NOVA SCOTIA, as syndication agent. Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings set forth in Appendix A
hereto.
WHEREAS, Tech Data Corporation, as Lessee, Lessor, the Lenders party thereto,
and the Agent entered into that certain Third Amended and Restated Participation
Agreement dated as of June 27, 2008 (as amended prior to the date hereof, the
“Existing Participation Agreement”); and
WHEREAS, Lessee wishes to (i) renew the Lease and to continue to lease from
Lessor the Properties, (ii) obtain commitments from the Financing Parties to
fund the construction costs related to the expansion of the Headquarters
Property and (iii) act as the construction agent for Lessor with respect to the
Expansion as set forth in the Construction Agency Agreement; and
WHEREAS, the Financing Parties are willing to (i) consent to the renewal of the
Lease and (ii) subject to the terms and conditions of the Operative Agreements,
fund the construction costs for the Expansion; and
WHEREAS, the parties hereto wish to amend and restate the Existing Participation
Agreement upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the Existing Participation Agreement is hereby amended and
restated in its entirety as follows, and the parties hereby agree as follows:
SECTION 1.
SUMMARY OF TRANSACTIONS.

1.1    Operative Agreements. As of the Restatement Effective Date, each of the
respective parties hereto and thereto shall execute and deliver this Agreement,
the Lease, the Credit Agreement, the Notes, the Guaranty, the Construction
Agency Agreement and such other documents, instruments, certificates and
opinions of counsel as agreed to by the parties hereto.
1.2    Fundings on the Restatement Effective Date. To the extent necessary to
re-align the outstanding Loans and Lessor Fundings with the Commitments and
Lessor Commitment, as amended and restated by this Agreement and the other
Operative Agreements, on the Restatement Effective Date, the Lenders and the
Lessor shall make Fundings in amounts equal to such portion of their respective
Commitments or Lessor Commitment, as applicable, as is necessary to achieve such
re-alignment (after taking into account the outstanding Fundings of the Lenders
and the Lessor), the proceeds of which Fundings will be used immediately to (a)
pay to those Existing Lenders that will not continue to be Lenders under this
Agreement (the “Exiting Lenders”) the outstanding principal amount of their
Existing Loans, (b) pay to the those Financing Parties whose outstanding
Fundings under the Existing Operative Agreements are in excess of their
Commitments under this Agreement the amount of such excess, and (c) provide
funds to the Lessee to pay Transaction Expenses. Except to the extent repaid
pursuant to the previous sentence, there shall be no prepayment, novation or
refinancing of the Fundings outstanding under the Existing Operative Agreements;
such Fundings shall continue to remain outstanding under the Operative
Agreements. None of the Commitments shall be revolving commitments.
1.3    Construction of Expansion. Subject to the terms and conditions set forth
in this Agreement and the other Operative Agreements, with respect to the
Expansion, (i) the Construction Agent agrees to construct the Improvements
related thereto for the Lessor pursuant to the Construction Agency Agreement,
(ii) the Financing Parties agree to fund the costs of such construction, (iii)
the Lessor shall lease such Improvements to Lessee as part of the related
Property pursuant to the Lease and (iv) the Lessee shall lease such Improvements
from the Lessor as part of the related Property pursuant to the Lease.
1.4    Waiver Agreement. The parties to the Existing Participation Agreement
entered into that certain Waiver Agreement, dated as of April 30, 2013 (the
“Waiver Agreement”), pursuant to which the Financing Parties (as defined in the
Existing Participation Agreement) waived compliance with, and defaults caused by
violations of, certain covenants set forth in the Existing Participation
Agreement and certain Lease Events of Default under the Existing Lease, in each
case as specifically set forth in such Waiver Agreement. Nothing set forth in
this Agreement or the other Operative Agreements is intended to, nor shall be
deemed to, result in the revocation or withdrawal of, or limit, the waivers
expressly set forth in the Waiver Agreement.
SECTION 2.
THE CLOSING.

2.1    Closing. All documents and instruments required to be delivered on the
Restatement Effective Date shall be delivered at the offices of Sarron Law
Group, LLC, 2250 W. Ohio Street, Suite 304, Chicago, Illinois 60612 or at such
other location as may be determined by the Lessor, the Agent and the Lessee.
SECTION 3.
FUNDINGS; YIELD.

3.1    General.
(a)    To the extent of the Lessor Fundings and those funds that have been made
available to the Lessor as Loans by the Lenders on the Restatement Effective
Date, the Lessor will use such funds in accordance with the terms and conditions
of this Agreement and the other Operative Agreements (i)  to fund the
Transaction Expenses, fees, expenses and other disbursements payable by the
Lessee under Section 6.1 and (ii) to pay the outstanding principal amount of
Existing Loans to the extent required pursuant to Section 1.2. Except to the
extent paid pursuant to Section 1.2 to prepay the Exiting Lenders and to realign
the outstanding Fundings to conform to the Financing Parties’ Commitments under
this Agreement, the Fundings outstanding under the Existing Operative Agreements
as of the Restatement Effective Date shall remain outstanding.
(b)    Subject to the terms and conditions of this Agreement and the other
Operative Agreements, on each Funding Date after the Restatement Effective Date,
each Lender shall make available to the Lessor its Loan in the amount of such
Lender’s Commitment Percentage of the amount requested by the Lessee, as
Construction Agent, pursuant to the related Requisition for such Funding Date,
and the Lessor shall use such Loans, together with its own funds in the amount
of the Lessor’s Commitment Percentage of such requested amount, to pay, or to
reimburse the Lessee for, the Construction Costs incurred by the Lessee, as
Construction Agent, prior to such Funding Date that have not previously been
paid or reimbursed by the Lessor.
(c)    The aggregate amount that any Financing Party shall be obligated to fund
under this Agreement or the Credit Agreement shall not exceed the lesser of (i)
such Financing Party’s Commitment and (ii) such Financing Party’s Commitment
Percentage of the aggregate Fundings requested pursuant to this Agreement and
the Credit Agreement (which requested amounts shall include any amounts that
remain outstanding under the Existing Operative Agreements as of the Restatement
Effective Date). Each Financing Party’s obligation to make Fundings hereunder
and under the Credit Agreement shall terminate on the Construction Period
Termination Date.
3.2    Procedures for Fundings.
(a)    The Lessee shall designate the date for Fundings hereunder in accordance
with the terms and provisions hereof, provided that (i) each Funding Date shall
be a Business Day occurring on or prior to the Construction Period Termination
Date and (ii) the Restatement Effective Date shall occur on or prior to June 27,
2013. Prior to 11:00 a.m. New York time, not less than (i) one (1) Business Day
prior to the date of any requested Base Rate Funding or (ii) three (3) Business
Days prior to the date of any requested Eurodollar Funding, the Lessee shall
deliver to the Lessor and the Agent, with respect to such Funding Date, a
requisition (a “Requisition”), in the form attached hereto as Exhibit A-1 (in
the case of the Fundings on the Restatement Effective Date) or Exhibit A-2 (in
the case of each other Funding) or in such other form as is reasonably
satisfactory to the Lessor and the Agent (together with such additional
schedules, affidavits, releases, waivers, statements, invoices, bills, and other
documents, certificates and information required by the Agent).
(b)    Each Requisition shall: (i) be irrevocable, (ii) request funds in an
amount at least equal to $250,000 (with the exception of the draw on the
Completion Date, which may be in a lesser amount equal to the remaining unpaid
Construction Costs and provided that the Lessee may request funds less than
$250,000, but greater than $100,000, on not more than two (2) occasions), and
(iii) request funds (A) on the Restatement Effective Date in an amount not
greater than the aggregate Property Cost for all of the Properties as of the
Restatement Effective Date as set forth on Schedule 1 hereto, plus the
Transaction Expenses to be paid on the Restatement Effective Date and (B) on
each subsequent Funding Date in an amount not greater than the Construction
Costs incurred as of such Funding Date that have not previously been funded
hereunder. The Lessee shall deliver a Requisition no less frequently than once a
month prior to the Construction Period Termination Date.
(c)    Subject to the terms and conditions of this Agreement and the Credit
Agreement, on each Funding Date,
(i)    each Lender shall make Loans to the Lessor and/or shall continue its
Existing Loans such that the aggregate principal amount of such Lender’s Loans
shall be in an amount equal to such Lender’s Commitment Percentage times the
Requested Funds specified in the related Requisition, up to an aggregate
principal amount of such Lender’s Commitment (such Loans to be apportioned to
Series A Loans and Series B Loans in accordance with the definitions thereof);
(ii)    the Lessor shall make a Lessor Funding and/or continue its outstanding
Lessor Fundings in an amount equal to the Lessor’s Commitment Percentage times
the Requested Funds specified in the related Requisition, up to an aggregate
principal amount of the Lessor Commitment; and
(iii)    the total amount of such Loans and Lessor Fundings made on such Funding
Date shall be used in accordance with Section 3.1.
(d)    The Lessor Fundings outstanding from time to time shall accrue yield at
the interest rate that is then applicable to the Loans (“Yield”). The Lessor
Fundings shall be allocated to the same Type and same Interest Periods as the
outstanding Loans. If all or a portion of the principal amount or Yield on the
Lessor’s Fundings shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, without limiting the
rights of the Lessor under the Lease, to the maximum extent permitted by law,
accrue Yield at the Overdue Rate, from the date of non-payment until paid in
full (both before and after judgment). The Loans outstanding from time to time
shall accrue interest as set forth in the Credit Agreement.
(e)    During the Construction Term, in lieu of the payment of accrued interest
on the Loans and accrued Yield on the Lessor Fundings, in each case related to
the Expansion (including those allocated to the Expansion Land Portion), on each
Scheduled Interest Payment Date such Lessor Fundings and the principal amount of
such Loans shall be automatically increased by the amount of such accrued
interest and accrued Yield as of such Scheduled Interest Payment Date. Such
increases in Lessor Fundings and principal amount of the Loans shall occur
without any disbursement of funds by the Financing Parties, and without the need
for delivery of a Requisition. In no event shall any Financing Party have any
obligations to fund an amount, including any amount funded by an increase in
such Financing Party’s Lessor Fundings or Loans pursuant to this Section 3.2(e),
in excess of such Financing Party’s Commitment.
(f)    Subject to the restrictions set forth in Sections 2.3 and 2.6(c) of the
Credit Agreement, the Lessee may:
(i)    upon delivery of written notice to the Agent on or before 11:00 A.M., New
York time, one (1) Business Day prior to the date of such conversion, convert
all or a part of Eurodollar Fundings to Base Rate Fundings on the last day of
the Interest Period for such Eurodollar Fundings; and
(ii)    upon delivery of written notice to the Agent on or before 11:00 A.M.,
New York time, three (3) Business Days’ prior to the date of such election or
conversion:
(A)    elect a subsequent Interest Period for all or a portion of Eurodollar
Fundings to begin on the last day of the then current Interest Period for such
Eurodollar Fundings; and
(B)    convert Base Rate Fundings to Eurodollar Fundings on any Business Day.
All or any part of outstanding Eurodollar Fundings or Base Rate Fundings may be
converted as provided herein, and all or any part of outstanding Eurodollar
Fundings may be continued as Eurodollar Fundings for a subsequent Interest
Period as provided herein, provided in each case that (i) no Base Rate Funding
may be converted into a Eurodollar Funding, and no Eurodollar Funding may be
continued as a Eurodollar Funding for a subsequent Interest Period, when any
Event of Default has occurred and is continuing, (ii) no Base Rate Funding may
be converted into a Eurodollar Funding which matures after the Maturity Date,
and (iii) such notice of conversion shall contain an election by the Lessee of
an Interest Period for such Eurodollar Funding to be created by such conversion
and such Interest Period shall be in accordance with the terms of the definition
of the term “Interest Period” as set forth in Appendix A to this Agreement and
provided, further, that with respect to each conversion or continuation of any
Eurodollar Funding, if the Lessee shall fail to give any required notice or if
such continuation is not permitted pursuant to the preceding provision, such
Funding shall be automatically converted to a Base Rate Funding on the last day
of such then expiring Interest Period.
3.3    Inspection of Documents; Hold Harmless; Removal of Properties. Any
document or item delivered to the Agent shall be available for inspection at any
time during ordinary business hours upon reasonable notice by any Financing
Party. Without limiting the generality of Section 7 of the Credit Agreement, the
Agent shall not incur any liability to any Financing Party or any other Person
(and each Financing Party and the Lessee hereby holds the Agent harmless from
any such liability) as a result of any such document or item, any information
contained therein or the failure to receive any such document, or the Agent’s
approval of any Property.
3.4    Guaranty. As security for the full and timely payment and performance of
all Obligations, Tech Data shall do or cause to be done all things necessary to
cause each Domestic Subsidiary that is a Significant Subsidiary (other than Tech
Data Finance SPV or a Special Purpose Finance Subsidiary) to execute and deliver
to the Administrative Agent for the benefit of the Lenders and the Lessor a
Guaranty, and shall further cause each Person who thereafter becomes a Domestic
Subsidiary that is a Significant Subsidiary to do all those things required by
Section 7.3A(f).
3.5    Further Assurances. At the request of the Agent from time to time, Tech
Data will or will cause all other Lessee/Borrower Parties, as the case may be,
to execute, by their respective Responsible Officers, alone or with the Agent,
any certificate, instrument, financing statement, control agreement, statement
or document, or to procure any such certificate, instrument, statement or
document, or to take such other action (and pay all connected costs) which the
Agent reasonably deems necessary from time to time to create, continue or
preserve the Liens in Collateral (and the perfection and priority thereof) of
the Agent contemplated hereby and by the other Operative Agreements and
specifically including all Collateral acquired by Tech Data or any other
Lessee/Borrower Party and all Collateral moved to or from time to time located
at locations owned by third parties, including without limitation all leased
locations, bailees, warehousemen and third party processors.
SECTION 4.
CONDITIONS TO THE RESTATEMENT EFFECTIVENESS AND FUNDINGS.

4.1    Conditions to the Lessor’s Obligations on the Restatement Effective Date.
The obligations of the Lessor to consummate the transactions contemplated by
this Agreement, including the obligation to execute and deliver the applicable
Operative Agreements to which it is a party on the Restatement Effective Date
and to make or continue its Lessor Fundings on the Restatement Effective Date,
are subject to (i) the accuracy and correctness on the Restatement Effective
Date of the representations and warranties of the other parties hereto contained
herein, (ii) the accuracy and correctness in all material respects on the
Restatement Effective Date of the representations and warranties of the other
parties hereto contained in any other Operative Agreement or certificate
delivered pursuant hereto or thereto, (iii) the performance by the other parties
hereto in all material respects of their respective agreements contained herein
and in the other Operative Agreements and to be performed by them on or prior to
the Restatement Effective Date and (iv) the satisfaction, or waiver by the
Lessor, of all of the following conditions on or prior to the Restatement
Effective Date:
(g)    Each of the Operative Agreements to be entered into as of the Restatement
Effective Date, including the Construction Agency Agreement, shall have been
duly authorized, executed and delivered by the parties thereto, other than the
Lessor, and shall be in full force and effect, and no Default or Event of
Default shall exist thereunder (both before and after giving effect to the
transactions contemplated by the Operative Agreements), and the Lessor shall
have received a fully executed copy of each of the Operative Agreements (other
than the Notes of which it shall have received specimens);
(h)    The Lessee shall have duly authorized, executed and delivered, and the
Agent shall have received (in form and substance satisfactory to the Agent),
fully-executed originals of all other documents (including without limitation
modifications of deeds, existing mortgages, deeds of trust, financing
statements, lease supplements, and memoranda of leases and assignments), if any,
deemed necessary by the Agent to continue the perfection and priority of any
liens on the Properties or any other collateral securing any obligations under
any Operative Agreement (it being understood that, with respect to Properties
located in states that may have required the payment of transfer or recording
taxes, charges or fees in connection with the transactions contemplated under
the Existing Participation Agreement which taxes, charges or fees may have been
eliminated or reduced by the release of any Mortgage existing as of the date of
the Existing Participation Agreement, such Mortgage may have been terminated and
released and such Mortgage shall not be reinstated hereunder);
(i)    All taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of the Operative Agreements shall
have been paid or provision for such payment shall have been made to the
reasonable satisfaction of the Lessor and the Agent;
(j)    No action or proceeding shall have been instituted, nor, to the knowledge
of the Lessee after due and diligent investigation, shall any action or
proceeding be threatened, before any Governmental Authority, nor shall any
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority (i) to set aside, restrain, enjoin or prevent the full
performance of this Agreement, any other Operative Agreement or any transaction
contemplated hereby or thereby or (ii) which is reasonably likely to result in a
material adverse change in, or a material adverse effect upon, the operations,
business, properties, liabilities (actual or contingent), condition (financial
or otherwise) or prospects of the Lessee and its consolidated Subsidiaries,
taken as a whole, from the Benchmark Financial State or to result in a Material
Adverse Effect as described in any of clause (b) through (e) of the definition
thereof;
(k)    In the reasonable opinion of the Lessor and its counsel, the transactions
contemplated by the Operative Agreements do not and will not violate any Legal
Requirements and do not and will not subject the Lessor to any materially
adverse regulatory prohibitions or constraints;
(l)    The Lessor and the Agent shall each have received (with a copy to each of
the Financing Parties) an Officer’s Certificate of the Lessee, dated as of the
Restatement Effective Date, in such form as is reasonably acceptable to such
parties stating that (i) each and every representation and warranty of the
Lessee contained in the Operative Agreements to which it is a party is true and
correct in all material respects on and as of the Restatement Effective Date;
(ii) no Lease Default or Lease Event of Default has occurred and is continuing
under any Operative Agreement; (iii) each Operative Agreement to which Lessee is
a party is in full force and effect with respect to it; and (iv) the Lessee has
performed and complied with all covenants, agreements and conditions contained
herein or in any Operative Agreement required to be performed or complied with
by it on or prior to the Restatement Effective Date;
(m)    The Lessor and the Agent shall each have received (with a copy to each of
the Financing Parties) (i) a certificate of the Secretary or an Assistant
Secretary of each of the Lessee and each Guarantor and each other Credit Party
in such form as is reasonably acceptable to such parties attaching and
certifying as to (A) the resolutions of the Board of Directors of Lessee or such
Guarantor (as the case may be) duly authorizing the execution, delivery and
performance by Lessee or such Guarantor (as the case may be) of each of the
Operative Agreements to which it is or will be a party, (B) its certificate of
incorporation and by-laws, in each case certified as of a recent date by the
Secretary of State of the State of its incorporation, and (C) the incumbency and
signature of persons authorized to execute and deliver on its behalf the
Operative Agreements to which it is a party and (ii) a good standing certificate
from the appropriate officer of each state in which it is required to be
qualified to do business as to its good standing in such state;
(n)    Counsel for the Lessee reasonably acceptable to the other parties hereto
shall have issued to the Lessor, the Agent and the Financing Parties an opinion
addressing those matters described in Exhibit B and in such form as is
reasonably acceptable to such parties;
(o)    As of the Restatement Effective Date, there shall not have occurred any
material adverse change in the consolidated assets, liabilities, operations,
business or financial condition of the Lessee from the Benchmark Financial
State; and
(p)    The Lessor and the Agent shall have received a report of the Appraiser
with respect to each Property (an “Appraisal”), paid for by the Lessee, which
shall meet the requirements of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, shall be satisfactory to the Lessor and the Agent and
shall state the estimated “as vacant” value of the Property (assuming, in the
case of the Expansion Property, that the related Improvements are completed
substantially in accordance with the Plans and Specifications). Such Appraisal
must show that the “as vacant” value of each Property is at least three (3)
times the amount of the sum of the B Allocated Amount and B Loans related to
such Property (or, in the case of the Expansion Property, the expected B
Allocated Amount and B Loans).
4.2    Conditions to the Lessee’s Obligations on the Restatement Effective Date.
The obligation of the Lessee to execute and deliver the Operative Agreements to
which it is a party as of the Restatement Effective Date, is subject to (i) the
accuracy and correctness on the Restatement Effective Date of the
representations and warranties of the other parties hereto contained herein,
(ii) the accuracy and correctness on the Restatement Effective Date of the
representations and warranties of the other parties hereto contained in any
other Operative Agreement or certificate delivered pursuant hereto or thereto,
(iii) the performance by the other parties hereto of their respective agreements
contained herein and in the other Operative Agreements, in each case to be
performed by them on or prior to the Restatement Effective Date, and (iv) the
satisfaction or waiver by the Lessee of all of the following conditions on or
prior to the Restatement Effective Date:
(a)    Each of the Operative Agreements to be entered into as of the Restatement
Effective Date shall have been duly authorized, executed and delivered by the
parties thereto, other than the Lessee, and shall be in full force and effect,
and no Default, other than Defaults of the Lessee, shall exist thereunder, and
the Lessee shall have received a fully executed copy of each of the Operative
Agreements (other than Notes of which it shall have received a specimen);
(b)    In the reasonable opinion of the Lessee and its counsel, the transactions
contemplated by the Operative Agreements do not violate any material Legal
Requirements and will not subject Lessee to any materially adverse regulatory
prohibitions or constraints; and
(c)    No action or proceeding shall have been instituted, nor, to the knowledge
of the Lessee after due and diligent investigation, shall any action or
proceeding be threatened, before any Governmental Authority, nor shall any
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority (i) to set aside, restrain, enjoin or prevent the full
performance of this Agreement, any other Operative Agreement or any transaction
contemplated hereby or thereby or (ii) which is reasonably likely to result in a
material adverse change in, or a material adverse effect upon, the operations,
business, properties, liabilities (actual or contingent), condition (financial
or otherwise) or prospects of the Lessee and its consolidated Subsidiaries,
taken as a whole, from the Benchmark Financial State or to result in a Material
Adverse Effect as described in any of clause (b) through (e) of the definition
thereof.
4.3    Conditions to the Agent’s and Lenders’ Obligations on the Restatement
Effective Date. The obligations of the Agent and the Lenders to consummate the
transactions contemplated by this Agreement, including the obligation to execute
and deliver each of the Operative Agreements to which it is a party as of the
Restatement Effective Date, are subject to (i) the accuracy and correctness on
the Restatement Effective Date of the representations and warranties of the
other parties hereto contained herein, (ii) the accuracy and correctness in all
material respects on the Restatement Effective Date of the representations and
warranties of the other parties hereto contained in any other Operative
Agreement or certificate delivered pursuant hereto or thereto, (iii) the
performance by the other parties hereto in all material respects of their
respective agreements contained herein and in the other Operative Agreements, in
each case to be performed by them on or prior to the Restatement Effective Date,
and (iv) the satisfaction, or waiver by the Agent and each Lender, of all of the
following conditions on or prior to the Restatement Effective Date:
(a)    Each of the Operative Agreements to be entered into as of the Restatement
Effective Date shall have been duly authorized, executed and delivered by the
parties thereto, other than the Agent or, in the case of any Lender, such
Lender, and shall be in full force and effect, and no Default or Event of
Default shall exist thereunder (both before and after giving effect to the
transactions contemplated by the Operative Agreements), and the Agent shall have
received a fully executed copy of each of the Operative Agreements (including
the Notes);
(b)    The satisfaction of each of the conditions set forth in Sections 4.1(b),
(c), (d), (f), (h), (i) and (j) (without giving effect to any waiver of any such
condition by the Lessor); and
(c)    In the reasonable opinion of the Agent, the Majority Financing Parties
and their respective counsel, the transactions contemplated by the Operative
Agreements do not and will not violate any Legal Requirements and do not and
will not subject the Agent or any Financing Party to any adverse regulatory
prohibitions or constraints.
The Lenders hereby acknowledge that no new or updated owner’s or lender’s title
policies, title searches, UCC searches, surveys or environmental reports will be
delivered in connection with the Restatement Effective Date.
4.4    Conditions to the Financing Parties’ Obligations on each Funding Date.
The obligations of Financing Parties to advance funds (or, in the case of the
Restatement Effective Date, to continue outstanding Fundings) on each Funding
Date are subject to (i) the accuracy and correctness as of such Funding Date of
the representations and warranties of the Lessee hereto contained herein, (ii)
the accuracy and correctness in all material respects on such Funding Date of
the representations and warranties of the Lessee and each Guarantor contained in
any other Operative Agreement or certificate delivered pursuant hereto or
thereto, and (iii) the satisfaction, or waiver by the Agent and each Lender, of
all of the following conditions on or prior to such Funding Date:
(a)    The Agent shall have received from the Lessee (with respect to the
Restatement Effective Date) or the Construction Agent (with respect to the other
Funding Dates) the completed and executed Requisition with respect to such
Funding Date;
(b)    No mechanic’s or materialman’s lien shall have been filed against the
Expansion Property that has not been discharged or bonded over by the
Construction Agent;
(c)    No Default or Event of Default shall exist under any Operative Agreement
(both before and after giving effect to the funding on such Funding Date);
(d)    No action or proceeding shall have been instituted, nor, to the knowledge
of the Lessee after due and diligent investigation, shall any action or
proceeding be threatened, before any Governmental Authority, nor shall any
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority (i) to set aside, restrain, enjoin or prevent the full
performance of this Agreement, any other Operative Agreement or any transaction
contemplated hereby or thereby or (ii) which is reasonably likely to result in a
material adverse change in, or a material adverse effect upon, the operations,
business, properties, liabilities (actual or contingent), condition (financial
or otherwise) or prospects of the Lessee and its consolidated Subsidiaries,
taken as a whole, from the Benchmark Financial State or to result in a Material
Adverse Effect as described in any of clause (b) through (e) of the definition
thereof;
(e)    There shall not have occurred any material adverse change in the
consolidated assets, liabilities, operations, business or financial condition of
the Lessee from the Benchmark Financial State; and
(f)    The Agent shall have received the documents, construction budget and
other items required to be delivered by the Construction Agent pursuant to
Section 2.6(a) of the Construction Agency Agreement.
Notwithstanding anything to the contrary set forth above, so long as no Full
Recourse Event has occurred, the Financing Parties shall be obligated to fund
Construction Costs that the Construction Agent has incurred prior to the date
that the Construction Agent receives a notice from the Agent stating that an
Event of Default or an Agency Event of Default has occurred or that any other
condition precedent set forth in this Section 4.4 has not been fulfilled with
respect to any requested funding and that no further Construction Costs will be
reimbursed hereunder unless and until such notice is withdrawn.
SECTION 5.
REPRESENTATIONS AND WARRANTIES ON THE RESTATEMENT EFFECTIVE DATE AND EACH OTHER
FUNDING DATE.

5.1    Representations and Warranties of the Lessee and Guarantors. Effective as
of the Restatement Effective Date and as of each other Funding Date, the Lessee
and each Guarantor represent and warrant to each of the other parties hereto
that:
(d)    Existence, Qualification and Power; Compliance with Laws. The Lessee and
each Guarantor (i) is a corporation or other legal entity duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (x) own its assets and carry on its business and (y) execute, deliver and
perform its obligations under the Operative Agreements to which it is a party,
(iii) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws (other than with respect to the Specified Matters);
except in each case referred to in clause (ii)(x), (iii) or (iv), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(e)    Authorization; No Contravention. The execution, delivery and performance
by the Lessee and each Credit Party of each Operative Agreement to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (x) any material
Contractual Obligation to which such Person is a party or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law.
(f)    Governmental Authorization; Other Consents. Except for consents which
have already been obtained, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person which has not been obtained is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, the
Lessee or any Guarantor of this Agreement or any other Operative Agreement.
(g)    Binding Effect. This Agreement has been, and each other Operative
Agreement, when delivered hereunder, will have been, duly executed and delivered
by the Lessee and each Guarantor that is party thereto. This Agreement
constitutes, and each other Operative Agreement when so delivered will
constitute, a legal, valid and binding obligation of the Lessee or such
Guarantor, enforceable against the Lessee and each Guarantor that is party
thereto in accordance with its terms.
(h)    Financial Statements; No Material Adverse Effect.
(i)    The Audited Financial Statements (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (y) fairly present the financial condition of
the Lessee and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (z) show all material indebtedness and other liabilities,
direct or contingent, of the Lessee and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, in each
case except to the extent affected by the Specified Matters.
(ii)    The Lessee’s earnings release dated March 4, 2013 fairly presents the
financial condition of the Lessee and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, except to the
extent affected by the Specified Matters.
(iii)    There has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of the Lessee and its consolidated Subsidiaries, taken
as a whole, from the Benchmark Financial State or result in a Material Adverse
Effect as described in any of clause (b) through (e) of the definition thereof.
(i)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Lessee after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Lessee or any of its Subsidiaries or
against any of their properties or revenues that (i) purport to affect or
pertain to this Agreement or any other Operative Agreement, or any of the
transactions contemplated hereby, or (ii) if determined adversely, could
reasonably be expected to have a Material Adverse Effect (other than one or more
actions or proceedings related to the Specified Matters with respect to which
the Lessee reasonably believes that the expected liability of the Lessee and its
Subsidiaries resulting from such class actions will not result in a Material
Adverse Effect).
(j)    No Default. Neither the Lessee nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Operative
Agreement.
(k)    Ownership of Property; Liens. Each of the Lessee and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Lessee and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 8.01 of the Tech Data Credit Agreement, as incorporated by reference
pursuant to Section 7.3A(a).
(l)    Environmental Compliance. The Lessee and its Subsidiaries conduct in the
ordinary course of business a review of the effect of claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Lessee has reasonably concluded that Environmental Laws and such claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(m)    Insurance. The properties of the Lessee and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Lessee or the applicable Subsidiary operates, none of which insurance shall
be provided by any Subsidiary or any other Affiliate of the Lessee except to the
extent that any such Affiliate has reinsured all exposure related thereto with
one or more financially sound and reputable insurance or reinsurance companies,
none of which is an Affiliate of the Lessee.
(n)    Taxes. The Lessee and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Lessee or any Subsidiary that would, if made, have a
Material Adverse Effect.
(o)    ERISA Compliance.
(i)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS and, to the best knowledge of the Lessee,
nothing has occurred which would prevent, or cause the loss of, such
tax-qualified status.
(ii)    There are no pending or, to the best knowledge of the Lessee, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or Multiemployer Plan that could be reasonably be expected
to have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(iii)    (A) No ERISA Event has occurred with respect to any Pension Plan, and
to the knowledge of the Lessee, there is no fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (B) the Lessee and each ERISA Affiliate have met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (C) neither the Lessee nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (D) neither the Lessee nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; and (E) no Pension Plan has been terminated by the plan
administrator thereof in a non-standard termination or by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PGBC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(p)    Subsidiaries. Set forth on Schedule 5.1(m) is a complete and accurate
list of the Lessee all Subsidiaries, the exact legal name and, with respect to
those Subsidiaries which are Credit Parties, the tax identification number, of
each, a designation as to whether each such Subsidiary is a Domestic Subsidiary
or a Foreign Subsidiary, and which Subsidiaries are Significant Subsidiaries, as
such Schedule 5.1(m) is updated from time to time in accordance with Section
7.02 of the Tech Data Credit Agreement. The Lessee has no equity investments in
any corporation or entity that is not a Subsidiary other than those specifically
disclosed in Schedule 5.1(m).
(q)    Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
(i)    The Lessee is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Funding, not more than 25% of the value of the assets
(either of the Lessee only or the Lessee and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 8.01 or Section 8.05 of the Tech
Data Credit Agreement (as such sections are incorporated by reference in
accordance with Section 7.3A(a)) or subject to any restriction contained in any
agreement or instrument between the Lessee and any Financing Party or any
Affiliate of any Financing Party relating to Indebtedness and within the scope
of Section 17.1(h) of the Lease will be margin stock.
(ii)    None of the Lessee, any Person Controlling the Lessee, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
(r)    Disclosure. The Lessee has disclosed to the Agent and the Financing
Parties in writing all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters (including the Specified Matters) known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Except as so disclosed, no report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
the Lessee or any Guarantor to the Agent or any Financing Party in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Lessee represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
(s)    Compliance with Laws. Except in connection with the Specified Matters,
each of the Lessee and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (i)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (ii) the
failure to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(t)    Intangible Assets. The Lessee and its Subsidiaries own, or possess the
right to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated, and none of such items, to the best
knowledge of Lessee, conflicts with the valid trademark, trade name, copyright,
patent, patent right or intangible asset of any other Person to the extent that
such conflict has a Material Adverse Effect.
(u)    Tax Shelter Regulations. The Lessee does not intend to treat the Fundings
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Lessee determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof. If
the Lessee so notifies the Agent, the Lessee acknowledges that one or more of
the Financing Parties may treat its Fundings as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Financing Parties
will maintain the lists and other records required by such Treasury Regulation.
The Lessee acknowledges that neither the Agent nor any Lender has provided any
tax advice to the Lessee or any Subsidiary in connection with this Agreement or
any of the transactions contemplated hereby.
(v)    Off-Balance Sheet Liabilities. Neither the Lessee nor any Subsidiary has
any Off-Balance Sheet Liabilities other than this Transaction and those
identified on Schedule 5.1(s).
(w)    Solvency. On the Restatement Effective Date, after giving effect to the
application of the Fundings made or continued on such date and the other
transactions contemplated by the Operative Agreements to occur on such date, the
Credit Parties, on a consolidated basis, are Solvent.
(x)    Wetlands. There are no wetlands, tidelands or swamp or overflow lands on
any Property that interfere with the intended or expected current or future use
of such Property, or that interfere with the value of any such Property; and
each of the Lessee and each of its Subsidiaries is in compliance with all
Environmental Laws relating to any such wetland, tideland or swamp or overflow
land on any Property.
(y)    Environmental Conditions of Properties. Except as listed on Schedule
5.1(v), there is no condition arising from or affecting any Property or arising
from or affecting any lands nearby or adjacent to any Property that is having or
is reasonably likely to have a significant adverse effect upon human health or
the environment at such Property or upon the use or value of such Property.
(z)    No Condemnation. The Lessee has done the proper due diligence to
determine, and has determined, that there is no reasonable likelihood that any
Property will be condemned, taken by eminent domain or otherwise taken by any
Governmental Authority.
(aa)    Perfected Security Interest in Property. Upon filing of each of the UCC
Financing Statements (with respect to each Property) in the filing offices
designated by the Lessee, such UCC Financing Statements will be filed with the
appropriate Governmental Authorities in order to perfect a security interest in
each Property (to the extent perfection can be obtained by filing under the
UCC).
(bb)    Flood Insurance. No portion of any Property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, or if any such Property is located in an area
identified as a special flood hazard area by any such agency, then flood
insurance has been obtained for such Property in accordance with Section 14.2(b)
of the Lease and in accordance with the National Flood Insurance Act of 1968, as
amended.
(cc)    Insurance. The Lessee has obtained insurance coverage for each Property
which meets the requirements of Article XIV of the Lease (or, in the case of the
Expansion Property during the Construction Term, Section 2.7 of the Construction
Agency Agreement) and all of such coverage is in full force and effect.
(dd)    Compliance with Laws. Each Property complies with all Legal Requirements
(including, without limitation, all zoning and land use laws and Environmental
Laws);
(ee)    Consents. All consents, licenses, permits, authorizations, assignments
and building permits required as of the related Funding Date by all Legal
Requirements or pursuant to the terms of any contract, indenture, instrument or
agreement for construction, completion, occupancy, operation, leasing or
subleasing of each Property have been obtained and are in full force and effect,
except to the extent that the failure to so obtain would not, individually or in
the aggregate, have a Material Adverse Effect.
(ff)    Improvements. The Improvements located on any Property comply with all
applicable Legal Requirements and Insurance Requirements (including, without
limitation, all zoning and land use laws and Environmental Laws), and such
Improvements do not encroach in any manner onto any adjoining land (except as
permitted by express written easements) and such Improvements and the use
thereof by the Lessee and its agents, assignees, employees, invitees, lessees,
licensees and tenants comply in all respects with all applicable Legal
Requirements (including, without limitation, all applicable Environmental Laws
and building, planning, zoning and fire codes). The Plans and Specifications for
the Expansion Property have been prepared in accordance with all applicable
Legal Requirements (including, without limitation, all applicable Environmental
Laws and building, planning, zoning and fire codes). There are no material
defects to any Improvements located on any Property, including, without
limitation, the plumbing, heating, air conditioning and electrical systems
thereof. All water, sewer, electric, gas, telephone and drainage facilities and
all other utilities required to adequately service such Improvements for their
intended use at any Property are available pursuant to adequate permits
(including any that may be required under applicable Environmental Laws). There
is no action, suit or proceeding (including any proceeding in condemnation or
eminent domain or under any Environmental Law) pending or, to the best knowledge
of the Lessee, threatened which adversely affects the title to, or the use,
operation or value of, any of the Properties. No fire or other casualty with
respect to any of the Properties has occurred which (1) has had a Material
Adverse Effect or (2) is not fully covered by insurance. All utilities serving
the Properties are located in, and vehicular access to such Improvements is
provided by, either public rights-of-way abutting the related Property or
Appurtenant Rights. All licenses, approvals, authorizations, consents, permits
(including, without limitation, building, demolition and environmental permits,
licenses, approvals, authorizations and consents), easements and rights-of-way,
including proof of dedication, required for (i) the use, treatment, storage,
transport, disposal or disposition of any Hazardous Substance on, at, under or
from the real property underlying any Improvements at any Property during the
use and operation of such Improvements or (ii) the use and operation of such
Improvements for the purposes for which they were intended have been obtained
from the appropriate Governmental Authorities or from private parties, as the
case may be.
(gg)    Improvements Within Building Restriction Lines. The Improvements on each
Property are (and, in the case of the incomplete Improvements, when completed,
the Improvements will be) wholly within any building restriction lines (unless
consented to by applicable Government Authorities), however established.
(hh)    No Liens. There have been no Liens against the Improvements on any
Property other than Permitted Liens.
(ii)    OFAC. Neither the Lessee, the Guarantors nor any of their respective
Affiliates is in violation of (i) any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, (ii)
Executive Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or (iii) the anti-money laundering provisions of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (the “USA Patriot Act”)
amending the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq and any other laws
relating to terrorism or money laundering.
5.2    Representations of the Lessor. Effective as of the date hereof, the
Lessor represents and warrants to the Agent, the Lenders, and the Lessee as
follows:
(d)    Securities Act. The interest being acquired or to be acquired or
maintained by the Lessor in the Properties is being acquired or maintained for
its own account, without any view to the distribution thereof or any interest
therein, provided that the Lessor shall be entitled to assign, convey or
transfer its interest in accordance with the Operative Agreements.
(e)    Lessor Liens. No Lessor Liens (other than those expressly created by the
Operative Agreements) exist on the Property, or any portion thereof, and the
execution, delivery and performance by the Lessor of this Agreement or any other
Operative Agreement to which it is or will be a party will not subject the
Property, or any portion thereof, to any Lessor Liens (other than those
expressly created by the Operative Agreements).
(f)    Employee Benefit Plans. The Lessor is not and will not be making its
investment hereunder, and is not performing its obligations under the Operative
Agreements, with the assets of an “employee benefit plan” (as defined in Section
3(3) of ERISA) which is subject to Title I of ERISA, or “plan” (as defined in
Section 4975(e)(1)) of the Code.
(g)    No Offering. The Lessor has not offered the Notes to any Person in any
manner that would subject the issuance thereof to registration under the
Securities Act or any applicable state securities laws.
(h)    OFAC. Neither the Lessor nor any of its Affiliates is in violation of (i)
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (ii) Executive Order No.
13,224, 66 Fed Reg 49,079 (2001), issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism) or (iii) the anti-money
laundering provisions of the USA Patriot Act and any other laws relating to
terrorism or money laundering (provided that to the extent any Affiliate of the
Lessor is an Affiliate due solely to the ownership of publicly traded securities
issued by Lessor or another of its Affiliates, the foregoing representation with
respect to such Affiliate is made only to the Lessor’s actual knowledge).
SECTION 6.
PAYMENT OF CERTAIN EXPENSES.

6.1    Transaction Expenses. The Lessee agrees on the Restatement Effective
Date, to pay, or cause to be paid, all reasonable fees, expenses and
disbursements of the various outside legal counsels for the Lessor and the Agent
in connection with the transactions contemplated by the Operative Agreements and
incurred in connection with the Restatement Effective Date, including all
Transaction Expenses (arising in connection with the Restatement Effective
Date), and all other reasonable fees, expenses and disbursements in connection
with the Restatement Effective Date, including, without limitation, all fees,
taxes and expenses for the recording, registration and filing of documents, the
costs of residual value insurance obtained by the Lessor, the costs of the
Appraisals, all transfer taxes and the cost of all insurance required by the
Operative Agreements, provided that (i) Transaction Expenses related to the
Expansion Property incurred prior to or during the Construction Term, such as
the costs of the survey and the title policy for the Expansion Property, shall
be funded by the Financing Parties as Construction Costs pursuant to the
Construction Agency Agreement and (ii) on the Restatement Effective Date, after
delivery and receipt of the Requisition referenced in Section 4.4(a) and
satisfaction of the other conditions precedent for such date, the Lenders shall
make Loans to the Lessor and Lessor shall contribute its own Lessor Fundings to
the Lessee to pay for the Transaction Expenses, fees, expenses and other
disbursements referenced in this Section 6.1 and payable on the Restatement
Effective Date.
6.2    Certain Fees and Expenses. The Lessee agrees to pay or cause to be paid
(i) all reasonable expenses (including reasonable outside counsel fees and
expenses) incurred by the Lessor or the Agent in entering into any future
amendments or supplements requested by the Lessee with respect to any of the
Operative Agreements, whether or not such amendments or supplements are
ultimately entered into, or giving or withholding of waivers or consents hereto
or thereto which have been requested by the Lessee, or any purchase of any
Property by the Lessee pursuant to Article XX of the Lease, and (ii) all costs
and expenses (including reasonable counsel fees and expenses) incurred by the
Lessor, the Lessee, the Financing Parties or the Agent in connection with the
enforcement of any Operative Agreement or any exercise of remedies under any
Operative Agreement.
SECTION 7.
OTHER COVENANTS AND AGREEMENTS.

7.1    Cooperation with the Lessee. The Lessor and the Agent shall, to the
extent reasonably requested by the Lessee (but without assuming additional
liabilities on account thereof), at the Lessee’s expense, cooperate with the
Lessee in connection with its covenants contained herein including, without
limitation, at any time and from time to time, upon the request of the Lessee,
promptly and duly executing and delivering any and all such further instruments,
documents and financing statements (and continuation statements related thereto)
as the Lessee may reasonably request in order to perform such covenants.
7.2    Covenants of the Lessor. The Lessor hereby agrees that so long as this
Agreement is in effect, unless the Agent, the Lessee and the other Financing
Parties shall have otherwise consented in writing:
(a)    the proceeds of the Loans received from the Lenders (i) on the
Restatement Effective Date will be used by the Lessor solely to repay the
Existing Loans of the Exiting Lenders, to repay a portion of the Existing Loans
to the extent contemplated by Section 1.2 and to fund the Transaction Expenses
and (ii) on the subsequent Funding Dates will be used by the Lessor solely to
fund Construction Costs that have not previously been funded. No portion of the
proceeds of the Loans will be used by the Lessor (i) in connection with, whether
directly or indirectly, any tender offer for, or other acquisition of, stock of
any corporation with a view towards obtaining control of such other corporation,
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (iii) for any purpose
in violation of any Applicable Law;
(b)    it shall not consent to or suffer or permit any Lien against the
Property, other than as expressly contemplated pursuant to the Operative
Documents;
(c)    it shall not consent to or suffer or permit the creation of any easement
or other restriction against the Property other than as permitted pursuant to
Section 7.5;
(d)    it shall promptly discharge each Lessor Lien and shall indemnify the
Lenders and the Lessee for any diminution in value of any Property resulting
from such Lessor Liens;
(e)    it shall give prompt notice to the Lessee and the Agent if the Lessor
shall change its jurisdiction of organization;
(f)    provided that no Lease Event of Default has occurred and is continuing,
it shall not, without the prior written consent of the Lessee, consent to or
permit any amendment, supplement or other modification of the terms and
provisions of the Credit Agreement or the Notes or (to the extent such
amendment, supplement or modification would have an adverse effect on the rights
or obligations of the Lessee under the Lease) any other Operative Agreement;
(g)    it shall not consent to or permit any amendment, supplement or other
modification of the terms and provisions of any Operative Agreement, in each
case without the prior written consent of the Agent and in accordance with
Section 11.5 of this Agreement, except as described in Section 7.5 of this
Agreement; and
(h)    it (i) shall take such actions and shall refrain from taking such actions
with respect to the Operative Agreements or the Properties and shall grant such
approvals and otherwise act or refrain from acting with respect to the Operative
Agreements or the Properties, in each case as directed in writing by the Agent
or, to the extent required by Section 7.5, the Lessee; and (ii) shall not take
any action, grant any approvals or otherwise act under or with respect to the
Operative Agreements or any matters relating to the Properties without first
obtaining the prior written consent of the Agent; provided, however, that
notwithstanding the foregoing provisions of this subparagraph (h) the Lessor and
the Agent each acknowledge, covenant and agree that, with respect to all
Unanimous Vote Matters, neither the Lessor nor the Agent shall act or refrain
from acting with respect to any Unanimous Vote Matter until such party has
received the approval of each Financing Party with respect thereto and with
respect to all other matters, neither the Lessor nor the Agent shall act or
refrain from acting until the Agent has received the approval of the Majority
Financing Parties in accordance with Section 11.5.
7.3A    Lessee Covenants.
(a)    Incorporation of Covenants. Reference is made to Articles VII and VIII of
the Tech Data Credit Agreement (hereinafter referred to as the “Incorporated
Covenants”). The Lessee agrees with the Agent and the Financing Parties that the
Incorporated Covenants (and all other relevant provisions of the Tech Data
Credit Agreement related thereto, including, but not limited to, the defined
terms used in the Incorporated Covenants) are hereby incorporated by reference
into this Agreement to the same extent and with the same effect as if set forth
fully herein and therein and shall inure to the benefit of the Agent and each of
the Financing Parties, without giving effect to any waiver, amendment,
modification or replacement of the Tech Data Credit Agreement, any term or
provision of the Incorporated Covenants or any defined term used in the
Incorporated Covenants occurring subsequent to the date of this Agreement,
except to the extent otherwise specifically provided in the following provisions
of this paragraph; provided, that the references to a Facility Guaranty in
Section 8.04 of the Tech Data Credit Agreement shall be deemed to be references
to the Guaranty for purposes of the Incorporated Covenants. In the event a
waiver is granted under the Tech Data Credit Agreement or an amendment or
modification is executed with respect to the Tech Data Credit Agreement, and
such waiver, amendment or modification affects the Incorporated Covenants or any
defined term used in the Incorporated Covenants, then such waiver, amendment or
modification shall be effective with respect to the Incorporated Covenants or
the defined terms used therein as incorporated by reference into this Agreement
only if consented to in writing by the Majority Financing Parties and the Agent.
The Financing Parties and the Agent hereby consent to a waiver of compliance,
which waiver shall be identical in scope to the waiver agreement dated as of
April 30, 2013 entered into among the Lessee, the lenders party thereto, the
guarantors party thereto and Bank of America, N.A., regarding Sections 7.01(a),
7.01(b), 7.02(a), 7.02(b), 7.03(a), 7.08, 7.09(a), 7.09(b) and 7.13 of the
Incorporated Covenants as they relate the Specified Matters (except that such
waiver shall also include delivery of Tech Data’s quarterly financial statements
and compliance certificate for the fiscal quarter that will end on July 31,
2013), which waiver of compliance shall only remain effective through October
31, 2013. In the event of any replacement of the Tech Data Credit Agreement with
a similar credit facility (the “New Facility”), the covenants and related
defined terms contained in the New Facility which correspond to the covenants
contained in Articles VII and VIII of the Tech Data Credit Agreement and the
related defined terms shall become the Incorporated Covenants hereunder only if
consented to in writing by the Majority Financing Parties and the Agent, and, if
such consent is not granted, then the covenants contained in Articles VII and
VIII of the Tech Data Credit Agreement (together with any modifications or
amendments approved in accordance with this paragraph) shall continue to be the
Incorporated Covenants hereunder (notwithstanding any termination of the Tech
Data Credit Agreement). If the Tech Data Credit Agreement (or any such New
Facility, as the case may be) is terminated and not replaced, then,
notwithstanding such termination, the covenants contained in Articles VII and
VIII of the Tech Data Credit Agreement (together with any modifications or
amendments thereto, or covenants of the New Facility, in each case approved in
accordance with this paragraph) shall continue to be the Incorporated Covenants
hereunder.
(b)    Financial Information, Reports, Notices, Etc. Without limiting the
generality of the foregoing, from and after the date hereof , to the extent that
the Incorporated Covenants require Tech Data or any of its Subsidiaries to
deliver any financial statement, certificate, notice, report, or other document
or information to the Tech Data Credit Agent (or any other agent or any lender
under the applicable credit facility), Tech Data shall (except to the extent
waived in Section 7.3A(a) immediately above regarding Sections 7.01(a), 7.01(b),
7.02(a) and 7.02(b) of the Incorporated Covenants as it relates to the provision
of the financial statements and related compliance certificates for (i) the
fiscal quarter and year ended January 31, 2013 and (ii) the fiscal quarters
ended April 30, 2013 and July 31, 2013, each as they relate to the Specified
Matters, which waiver of compliance shall remain effective only through October
31, 2013), and shall cause any such Subsidiary to, simultaneously deliver a copy
of such financial statement, certificate, notice, report, document or
information to the Agent and each Financing Party. The foregoing
notwithstanding, if the Agent or any Financing Party (each, a “Recipient”) has
received a copy of any document from Tech Data or a Subsidiary because such
Recipient is an agent or lender under the Tech Data Credit Agreement or any New
Facility, then nothing contained in this Section 7.3A(b) shall require Tech Data
or such Subsidiary to deliver a second copy of such document to such Recipient
solely because the Recipient is also the Agent or a Financing Party under this
Agreement.
(c)    Other Information. The Lessee shall, and shall cause each Subsidiary to,
promptly deliver or cause to be delivered to the Agent and each Financing Party,
such other information regarding any Property or the Lessee’s or any
Subsidiary’s operations, business affairs or financial condition as the Agent or
such Financing Party may reasonably request.
(d)    Right of Inspection.    The Lessee shall, and shall cause each Subsidiary
to, permit any Person designated by the Agent or any Financing Party to visit
and inspect any of the properties (including any Property), corporate books and
financial reports of the Lessee or any Subsidiary and to discuss its affairs,
finances and accounts with its principal officers and independent certified
public accountants, all (unless an Event of Default has occurred and is
continuing) at reasonable intervals and with reasonable notice.
(e)    Officer’s Knowledge of Default. Upon any officer of the Lessee or any
Subsidiary obtaining knowledge of any Default or Event of Default, the Lessee
shall cause such officer to notify the Agent and the Lessor promptly of the
nature thereof, the period of existence thereof, and what action the Lessee or
such Subsidiary proposes to take with respect thereto.
(f)    New Subsidiaries.
(i)    The Lessee shall promptly notify the Agent at the time that any Domestic
Subsidiary becomes a Significant Subsidiary or any Domestic Subsidiary is
acquired that constitutes a Significant Subsidiary, and within 60 days thereof
cause to be delivered to the Agent for the benefit of the Agent and the
Financing Parties (A) a Guaranty in form and in substance satisfactory to the
Administrative Agent or a Guaranty Joinder Agreement, in each case executed by
such Significant Subsidiary, (B) an opinion of counsel to such Significant
Subsidiary dated as of the date of delivery of the Guaranty or Guaranty Joinder
Agreement addressed to the Agent and the Financing Parties, in form and
substance reasonably acceptable to the Agent, (C) the Organization Documents of
such Significant Subsidiary, (D) documents of the types referred to in Sections
4.1(f) and (g), (E) a certificate signed by a Responsible Officer in form
acceptable to the Agent setting forth the amount of assets and revenues of each
of the Lessee and each of its Domestic Subsidiaries and (F) any updates or
supplements as necessary to ensure that Schedule 5.1(m) is accurate and complete
as of the date of such financial statements; provided, however, that such
Guaranty and opinion shall not be required with respect to a Domestic Subsidiary
that (1) is intended to be a Significant Subsidiary only temporarily as part of
a restructuring plan or acquisition plan otherwise permitted by this Agreement
through the Incorporated Covenants, and (2) in fact ceases to be a Significant
Subsidiary in accordance with such plan prior to the end of the 60-day period
described above; and provided further that neither Tech Data Finance SPV nor any
Special Purpose Finance Subsidiary shall be required to deliver a Guaranty.
(ii)    If at any time the sum of the total assets (on a consolidated basis with
their respective Domestic Subsidiaries) of Domestic Subsidiaries (other than
Tech Data Finance SPV or any Special Purpose Finance Subsidiary) that are not
Guarantors exceeds in the aggregate 10% of the total assets of the Lessee (on a
consolidated basis with its Domestic Subsidiaries), the Lessee shall promptly
cause one or more additional Domestic Subsidiaries that do not constitute
Significant Subsidiaries to become a Guarantor in order that after giving effect
to such additional Guarantors, the sum of the total assets (on a consolidated
basis with their respective Domestic Subsidiaries) of Domestic Subsidiaries
(other than Tech Data Finance SPV or any Special Purpose Finance Subsidiary)
that are not Guarantors does not exceed in the aggregate 10% of the total assets
of the Lessee (on a consolidated basis with its Domestic Subsidiaries).
7.3B.    Lessee Covenants with respect to the Properties, Consent and
Acknowledgment.
(a)    The Lessee acknowledges and agrees that the Lessor, pursuant to the terms
and conditions of the Security Agreement and the Mortgage Instruments, may
create Liens respecting the various personal property, fixtures and real
property described therein in favor of the Agent. The Lessee hereby irrevocably
consents to the creation, perfection and maintenance of such Liens.
(b)    The Lessor hereby instructs the Lessee, and the Lessee hereby
acknowledges and agrees, that until such time as the Loans are paid in full and
the Liens evidenced by the Security Agreement and the Mortgage Instruments have
been released, (i) any and all Rent and any and all other amounts of any kind or
type under any of the Operative Agreements due and owing or payable to the
Lessor (other than indemnities payable to Lessor for its own account, which may
be paid directly to, and retained by, the Lessor) shall instead be paid directly
to the Agent or as the Agent may direct from time to time and (ii) the Lessee
shall cause all notices, certificates, financial statements, communications and
other information which is delivered, or is required to be delivered, to the
Lessor also to be delivered at the same time to the Agent.
(c)    The Lessee shall not consent to or permit any amendment, supplement,
waiver or other modification of the terms or provisions of any Operative
Agreement without, in each case, obtaining the prior written consent of the
Agent.
(d)    Except as otherwise contemplated by the Operative Agreements, the Lessee
shall not use the proceeds of any Lessor Funding or Loan (i) made on the
Restatement Effective Date for any purpose other than the payment of Transaction
Expenses and the fees, expenses and other disbursements referenced in Section
6.1 and the repayment of certain Existing Loans as contemplated pursuant to
Section 1.2 and (ii) made on any other Funding Date for any purpose other than
the payment of Construction Costs that have not been previously been funded
hereunder.
(e)    The Lessee shall not create or permit to exist at any time (and the
Lessee shall, at its own expense, take such action as may be necessary to duly
discharge, or cause to be discharged) any Lien against any Property other than
Permitted Liens.
(f)    The Lessee shall pay (or cause to be paid) to the Agent the Agency Fee
(described in the Fee Letter) when and as due from time to time, and shall pay
to the respective Persons entitled thereto all other fees required by the Fee
Letter when and as due from time to time.
(g)    The Lessee shall take all reasonable and necessary steps to identify any
wetlands, tidelands or swamp and overflow lands on any Property prior to
development of, or construction of any Improvements on, such Property, and each
Property will be developed in a manner consistent with all applicable wetlands
regulations.
(h)    The Lessee shall give immediate notice to the Agent and the Lessor in the
event that any condition arising from or affecting any Property or arising from
or affecting any lands nearby or adjacent to any Property has or threatens to
have a significant adverse effect upon human health or the environment at such
Property or upon the use or value of such Property.
7.3    Sharing of Certain Payments. The parties hereto acknowledge and agree
that all payments due and owing by the Lessee to the Lessor under the Lease or
any of the other Operative Agreements shall be made by the Lessee directly to
the Agent on behalf of the Financing Parties as more particularly provided in
Section 7.3B (other than indemnities that are payable to the Lessor for its own
account, which shall be payable directly to the Lessor). The Lessor and the
Agent, on behalf of the Lenders, acknowledge the terms of Section 8 of the
Credit Agreement regarding the allocation of payments and other amounts made or
received from time to time under the Operative Agreements and agree all such
payments and amounts are to be allocated as provided in Section 8 of the Credit
Agreement.
7.4    Grant of Easements, Voting at Meetings, etc. The Agent and the Lenders
hereby agree that, so long as no Event of Default shall have occurred and be
continuing, and until such time as the Agent gives instructions to the contrary
to the Lessor, the Lessor shall, from time to time at the request of the Lessee,
in connection with the transactions contemplated by the Lease or the other
Operative Agreements, (i) grant easements and other rights in the nature of
easements with respect to any Property, (ii) release existing easements or other
rights in the nature of easements which are for the benefit of any Property,
(iii) execute and deliver to any Person any instrument appropriate to confirm or
effect such grants or releases, and (iv) execute and deliver to any Person such
other documents or materials in connection with the acquisition, development or
operation of any Property, including, without limitation, reciprocal easement
agreements, operating agreements, development agreements, plats, replats or
subdivision documents; provided, that each of the agreements and documents
referred to in this Section 7.5 shall be of the type normally executed by the
Lessee in the ordinary course of the Lessee’s business and shall be on
commercially reasonable terms so as not to diminish the value of any Property in
any material respect.
7.5    Release of Liens on Certain Equipment. So long as no Default or Event of
Default has occurred and is continuing, the Agent and the Lessor agree, upon the
request of the Lessee, to release the Liens under the Operating Agreements with
respect to specified equipment acquired after the Restatement Effective Date by
the Lessee but only if (a) a third-party financier will finance the Lessee’s
acquisition of such equipment, (b) such equipment has not been financed or
acquired (in whole or in part) with any proceeds of any Loan or Lessor Funding,
(c) such equipment may be readily removed from the Property without any damage
to such equipment or any Property, (d) the third-party financier has no Lien on
any portion of any Property other than such equipment, and (e) such equipment
does not consist of a Fixture or other goods incorporated into a Property that
is customarily considered to be part of a building or structure erected on real
property (such as heating, ventilating, air-conditioning, electrical and
mechanical equipment or systems, escalators, elevators, wall and floor
coverings, plumbing, pumps, tanks, conduits, wiring, lighting, security systems,
sprinklers and other fire prevention and extinguishing apparatus).
7.6    Obligations to Administrative Agent. The Lessee hereby agrees that it
shall pay to the Administrative Agent all amounts which the Lessee is now or may
at any time and from time to time hereafter be obligated to pay in respect of
any of its obligations under the Operative Agreements, including without
limitation amounts payable to the Lessor, each Financing Party and the Agent
under this Agreement, the Lease and Guaranty (the “Covenant to Pay
Obligations”), if and when such amounts become due and payable in accordance
with the terms of this Agreement or such other document (other than indemnities
payable to the Lessor for its own account, which indemnities shall be payable
directly to the Lessor).
The Lessee and the Administrative Agent agree and acknowledge that the Covenant
to Pay Obligations consist of obligations and liabilities of the Lessee to the
Agent separate and independent from and without prejudice to the liabilities and
obligations which the Lessee has or may have at any time to the Lessor, any
Financing Party, the Administrative Agent or other Person under this Agreement
or other Operative Agreements, provided that the total liability of the Lessee
under the Covenant to Pay Obligations shall be decreased from time to time to
the extent that the Lessee shall have paid to the Lessor, any Financing Party,
or the Administrative Agent or other appropriate payee any amount due under this
Agreement or other applicable Operative Agreement, and the total liability of
the Lessee vis-a-vis any Financing Party or the Administrative Agent under this
Agreement or other applicable Operative Agreement shall be decreased to the
extent that the Lessee shall have paid to the Administrative Agent such amount
due pursuant to the Covenant to Pay Obligations.
SECTION 8.
CREDIT AGREEMENT.

8.1    Lessee’s Credit Agreement Rights. Notwithstanding anything to the
contrary contained in the Credit Agreement, the Agent, the Lessee and the Lessor
hereby agree that, prior to the occurrence and continuation of any Lease Default
or Lease Event of Default, the Lessee (as designated below) shall have the
following rights:
(i)    the Lessee shall have the right to exercise the conversion and
continuation options pursuant to Section 2.5 of the Credit Agreement;
(j)    the Lessee shall have the right to approve any successor agent pursuant
to and subject to the terms of Section 6.9 of the Credit Agreement;
(k)    the Lessee shall have the right to consent to any assignment by a Lender
to which the Lessor has the right to consent pursuant to Section 8.8 of the
Credit Agreement; and
(l)    without limiting the foregoing clauses (a) through (c), and in addition
thereto, the Lessee shall have the right to exercise any other right of the
Lessor under the Credit Agreement upon not less than five (5) Business Days’
prior written notice from the Lessee to the Lessor and the Agent.
SECTION 9.
TRANSFER OF INTEREST.

9.1    Restrictions on Transfer. The Lessor shall not assign, convey, encumber
or otherwise transfer all or any portion of its right, title or interest in, to
or under the Properties or any of the Operative Agreements, except (i) to the
Lessee in accordance with the Operative Agreements, and (ii) as set forth in the
next sentence. With the prior written consent of the Majority Financing Parties
(other than the Lessor) and, unless an Event of Default has occurred and is
continuing, of Lessee (such consent, in each case, not to be unreasonably
withheld, it being understood that, in the case of the Lessee, it shall be
reasonable for the Lessee to withhold its consent if such transfer would result
in an adverse change in the Lessee’s accounting treatment of the transactions
contemplated by the Operative Agreements), Lessor may assign (reserving rights
of Lessor to indemnification) all (but not less than all) of its right, title
and interest in, to and under the Properties and the Operative Agreements to STI
or to any wholly owned, direct or indirect, U.S. subsidiary of STI. Lessor may,
without the consent of the Lenders, the Agent or the Lessee or any Guarantor,
sell a participation in its rights in the Properties and under the Operative
Agreements. Any proposed transferee of the Lessor shall make the representations
and covenants set forth in Section 5.2 to the other parties hereto.
9.2    Effect of Transfer. From and after any transfer effected in accordance
with this Section 9, the transferor shall be released, to the extent of such
transfer, from its liability hereunder and under the other documents to which it
is a party in respect of obligations to be performed on or after the date of
such transfer. Upon any transfer by the Lessor as above provided, any such
transferee shall assume the obligations of the Lessor and shall be deemed the
“Lessor” for all purposes of such documents and each reference herein to the
transferor shall thereafter be deemed a reference to such transferee for all
purposes, except as provided in the preceding sentence. Notwithstanding any
transfer of all or a portion of the transferor’s interest as provided in this
Section 9, the transferor shall be entitled to all benefits accrued and all
rights vested prior to such transfer including, without limitation, rights to
indemnification under any such document.
9.3    Addition Agreements. At any time, the Lessor may add additional Lenders
pursuant to an Addition Agreement, provided that (i) unless such Lender is an
Affiliate of any Financing Party, or an Event of Default has occurred and is
continuing, Lessee has approved the identity of such Lender, which approval
shall not be unreasonably withheld or delayed, and (ii) the Commitment of such
additional Lender is at least $1,000,000. On the date any such Lender is added,
such Lender shall make Loans to the Lessor in an amount equal to such new
Lender’s Commitment Percentage of the outstanding Funding Amounts, which amount
shall be applied to reduce the Lessor Fundings. The Lessee shall not be
responsible for any processing or recording fee or any costs or expenses
incurred by the Lessor, the Administrative Agent or any Lender in connection
with such addition.
SECTION 10.
INDEMNIFICATION.

10.1    General Indemnity. Subject to the provisions of Sections 10.4 and 10.5,
and whether or not any of the transactions contemplated hereby shall be
consummated, the Indemnity Provider hereby assumes liability for and agrees to
defend, indemnify and hold harmless each Indemnified Person on an After Tax
Basis from and against any Claims which may be imposed on, incurred by or
asserted against an Indemnified Person by any other Person (including Claims
resulting from an Indemnified Party’s ordinary negligence, but not including
Claims to the extent such Claims arise from the gross negligence or willful
misconduct of such Indemnified Person) in any way relating to or arising, or
alleged (by any Person asserting such a Claim against an Indemnified Person) to
arise, out of the execution, delivery, performance or enforcement of this
Agreement, the Lease, any other Operative Agreement or on or with respect to any
Property or any part thereof, including, without limitation, Claims in any way
relating to or arising or alleged to arise out of (a) the financing,
refinancing, purchase, acceptance, rejection, ownership, design, construction,
refurbishment, development, delivery, acceptance, nondelivery, leasing,
subleasing, possession, use, operation, maintenance, repair, modification,
transportation, condition, sale, return, repossession (whether by summary
proceedings or otherwise), or any other disposition of a Property, or any part
thereof, including the acquisition, holding or disposition of any interest in
any Property, lease or agreement comprising a portion of any thereof; (b) any
latent or other defect in any property whether or not discoverable by an
Indemnified Person or the Indemnity Provider; (c) any Environmental Claim, any
violation of Environmental Laws, or any other loss of or damage to any property
or the environment relating to any Property, the Lease or the Indemnity
Provider; (d) the Operative Agreements, or any transaction contemplated thereby;
(e) any breach by the Lessee of any of its representations or warranties under
the Operative Agreements to which it is a party or failure by the Lessee to
perform or observe any covenant or agreement to be performed by it under any of
the Operative Agreements; (f) the transactions contemplated hereby or by any
other Operative Agreement, in respect of the application of Parts 4 and 5 of
Subtitle B of Title I of ERISA; (g) any personal injury, death or property
damage, including without limitation Claims based on strict or absolute
liability in tort; (h) any easement, right, agreement or document referred to in
Section 7.5; or (i) any Lien on any Property (other than Liens created by the
Operative Agreements). Notwithstanding the foregoing, during the Construction
Term, Claims with respect to the Expansion Property shall be governed by Section
3.3 of the Construction Agency Agreement.
If a written Claim is made against any Indemnified Person or if any proceeding
shall be commenced against such Indemnified Person (including a written notice
of such proceeding) for any Claim, such Indemnified Person shall promptly notify
the Indemnity Provider in writing and shall not take action with respect to such
Claim without the consent of the Indemnity Provider for thirty (30) days after
the receipt of such notice by the Indemnity Provider; provided, however, that,
in the case of any such Claim, if action shall be required by law or regulation
to be taken prior to the end of such 30-day period, such Indemnified Person
shall endeavor, in such notice to the Indemnity Provider, to inform the
Indemnity Provider of such shorter period, and no action shall be taken with
respect to such Claim without the consent of the Indemnity Provider before seven
(7) days before the end of such shorter period; provided, further, that the
failure of such Indemnified Person to give the notices referred to in this
sentence shall not diminish the Indemnity Provider’s obligation hereunder except
to the extent such failure materially precludes the Indemnity Provider from
contesting such Claim.
If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Claim), the Indemnity Provider shall request in writing that
such Indemnified Person respond to such Claim, the Indemnified Person shall, at
the expense of the Indemnity Provider, in good faith conduct and control such
action (including, without limitation by pursuit of appeals) (provided, however,
that (A) if such Claim can be pursued by the Indemnity Provider on behalf of or
in the name of such Indemnified Person and so long as such Claim, in the
reasonable opinion of the Indemnified Person, does not involve any possibility
of criminal liability or any material risk of civil liability, the Indemnified
Person, at the Indemnity Provider’s request, shall allow the Indemnity Provider
to conduct and control the response to such Claim and (B) in the case of any
Claim, the Indemnified Person may request the Indemnity Provider to conduct and
control the response to such Claim (with counsel to be selected by the Indemnity
Provider and consented to by such Indemnified Person, such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that any
Indemnified Person may retain separate counsel at the expense of the Indemnity
Provider in the event of a conflict)) by, in the sole discretion of the Person
conducting and controlling the response to such Claim, (1) resisting payment
thereof, (2) not paying the same except under protest, if protest is necessary
and proper, (3) if the payment be made, using reasonable efforts to obtain a
refund thereof in appropriate administrative and judicial proceedings, or (4)
taking such other action as is reasonably requested by the Indemnity Provider
from time to time.
The party controlling the response to any Claim shall consult in good faith with
the non-controlling party and shall keep the non-controlling party reasonably
informed as to the conduct of the response to such Claim; provided, that all
decisions ultimately shall be made in the discretion of the controlling party,
except that the Indemnity Provider may not agree to any dismissal or settlement
of, or other agreement in connection with, any claim without the prior written
consent of such Indemnified Person, if such dismissal, settlement or agreement
would require any admission or acknowledgment of any culpability or wrongdoing
by such Indemnified Person or provides for any nonmonetary relief to be
performed by such Indemnified Person. The parties agree that an Indemnified
Person may at any time decline to take further action with respect to the
response to such Claim and may settle such Claim if such Indemnified Person
shall waive its rights to any indemnity from the Indemnity Provider that
otherwise would be payable in respect of such Claim (and any future Claim, the
pursuit of which is precluded by reason of such resolution of such Claim) and
shall pay to the Indemnity Provider any amount previously paid or advanced by
the Indemnity Provider pursuant to this Section 10.1 by way of indemnification
or advance for the payment of any amount regarding such Claim, other than
expenses of the action relating to such Claim.
Notwithstanding the foregoing provisions of this Section 10.1, an Indemnified
Person shall not be required to take any action and no Indemnity Provider shall
be permitted to respond to any Claim in its own name or that of the Indemnified
Person unless (A) the Indemnity Provider shall have agreed to pay and shall pay
to such Indemnified Person on demand and on an After Tax Basis all reasonable
costs, losses and expenses that such Indemnified Person actually incurs in
connection with such Claim, including, without limitation, all reasonable legal,
accounting and investigatory fees and disbursements, (B) the Indemnified Person
shall have reasonably determined that the action to be taken will not result in
any material danger of sale, forfeiture or loss of any Property, or any part
thereof or interest therein, will not interfere with the payment of Rent, and
will not result in risk of criminal liability, (C) if such Claim shall involve
the payment of any amount prior to the resolution of such Claim, the Indemnity
Provider shall provide to the Indemnified Person an interest-free advance in an
amount equal to the amount that the Indemnified Person is required to pay (with
no additional net after-tax cost to such Indemnified Person), (D) in the case of
a Claim that must be pursued in the name of an Indemnified Person (or an
Affiliate thereof), the Indemnity Provider shall have provided to such
Indemnified Person an opinion of independent counsel selected by the Indemnified
Person and reasonably satisfactory to the Indemnity Provider stating that a
reasonable basis exists to contest such Claim, (E) such claim is covered by
insurance and (F) no Event of Default shall have occurred and be continuing. In
addition, an Indemnified Person shall not be required to contest any Claim in
its name (or that of an Affiliate) if the subject matter thereof shall be of a
continuing nature and shall have previously been decided adversely by a court of
competent jurisdiction pursuant to the contest provisions of this Section 10.1,
unless there shall have been a change in law (or interpretation thereof) and the
Indemnified Person shall have received, at the Indemnity Provider’s expense, an
opinion of independent counsel selected by the Indemnified Person and reasonably
acceptable to the Indemnity Provider stating that as a result of such change in
law (or interpretation thereof), it is more likely than not that the Indemnified
Person will prevail in such contest.
10.2    General Tax Indemnity.
(a)    Indemnity.
(i)    Any and all payments by the Indemnity Provider to or for the account of
any Indemnified Person hereunder or under any other Operative Agreement shall be
made free and clear of, and without deduction for, any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Indemnified
Person, taxes imposed on its income, capital gains, net worth, capital or equity
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Indemnified Person (or its Applicable Funding Office or any other office)
is organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Non-Excluded Taxes”). If the Indemnity
Provider shall be required by law to deduct any Non-Excluded Taxes from or in
respect of any sum payable under this Agreement or any other Operative Agreement
to any Indemnified Person, (i) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 10.2) such Indemnified Person
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Indemnity Provider shall make such deductions,
(iii) the Indemnity Provider shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law, and
(iv) the Indemnity Provider shall furnish to the Agent, at its address referred
to on Schedule 11.3, the original or a certified copy of a receipt evidencing
payment thereof.
(ii)    In addition, the Indemnity Provider agrees to pay or cause to be paid
any and all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under this Agreement or any other Operative Agreement or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Operative
Agreement (hereinafter referred to as “Other Taxes”), and the Indemnity Provider
shall pay and assume liability for, and does hereby agree to indemnify, protect
and defend each Property and all Indemnified Persons, and hold them harmless
against, all Impositions.
(iii)    If the Indemnity Provider shall be required to deduct or pay any
Non-Excluded Taxes, Other Taxes or Impositions from or in respect of any sum
payable under any Operative Agreement to any Indemnified Person, the Indemnity
Provider shall also pay to such Indemnified Person such additional amount that
such Indemnified Person specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that such Indemnified Person would have received if such Non-Excluded
Taxes, Other Taxes or Impositions had not been imposed. In addition, if as a
result of the payment or reimbursement by the Indemnity Provider of any
Imposition, Non-Excluded Taxes, Other Taxes or other reasonable expenses of the
Lessor or the payment of any Transaction Expenses incurred in connection with
the transactions contemplated by the Operative Agreements, any Indemnified
Person shall suffer a net increase in any federal, state or local income tax
liability, the Indemnity Provider shall indemnify such Indemnified Persons
(without duplication of any indemnification required by subsection (i) or (ii))
on an after tax basis for the amount of such increase. The calculation of any
such net increase shall take into account any current or future tax savings
(including tax deductions, net operating loss carry-forward or tax credits)
realized or reasonably expected to be realized by such Indemnified Person in
respect thereof, as well as any interest, penalties and additions to tax payable
by such Indemnified Person, in respect thereof.
(iv)    The Indemnity Provider agrees to indemnify each Indemnified Person for
(A) the full amount of Non-Excluded Taxes, Other Taxes and Impositions
(including, without limitation, any Non-Excluded Taxes, Other Taxes or
Impositions imposed or asserted by any jurisdiction on amounts payable under
this Section 10.2) paid by such Indemnified Person, (B) any amounts payable
under Section 10.2(a)(iii), and (C) any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto, in each case
whether or not such Non-Excluded Taxes, Other Taxes or Impositions were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(b)    Withholding Taxes.
(iv)    Any Foreign Financing Party that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Lessee is resident for tax purposes, or any treaty to which such jurisdiction is
a party, with respect to payments hereunder or under any other Operative
Agreement shall deliver to the Lessee (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by the Lessee or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Financing Party, if requested by
the Lessee or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Lessee or the Agent as will enable
the Lessee or the Agent to determine whether or not such Financing Party is
subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Lessee
is resident for tax purposes in the United States, any Foreign Financing Party
shall deliver to the Lessee and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Financing Party becomes a Financing Party under this Agreement (and from time to
time thereafter upon the request of the Lessee or the Agent, but only if such
Foreign Financing Party is legally entitled to do so), whichever of the
following is applicable:
(A)    duly completed copies of Internal Revenue Service Form W 8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(B)    duly completed copies of Internal Revenue Service Form W 8ECI,
(C)    in the case of a Foreign Financing Party claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Financing Party is not (A) a "bank"
within the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent
shareholder" of the Lessee within the meaning of section 881(c)(3)(B) of the
Code, or (C) a "controlled foreign corporation" described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W 8BEN, or
(D)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lessee to determine the withholding or deduction
required to be made.
(E)    If a payment made to a Financing Party under any Operative Agreement
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Financing Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Financing Party shall deliver to the Lessee
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Lessee or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lessee or the
Agent as may be necessary for the Lessee and the Agent to comply with their
obligations under FATCA and to determine that such Financing Party has complied
with such Financing Party’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Without limiting the obligations of the Financing Parties set forth above
regarding delivery of certain forms and documents to establish each Financing
Party's status for U.S. withholding tax purposes, each Financing Party agrees
promptly to deliver to the Agent or the Lessee, as the Agent or the Lessee shall
reasonably request, on or prior to the Restatement Effective Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Financing Party, as are required under such Laws
to confirm such Financing Party's entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Financing Party outside of the U.S. by the Lessee pursuant to this
Agreement or otherwise to establish such Financing Party's status for
withholding tax purposes in such other jurisdiction. Each Financing Party shall
promptly (i) notify the Agent of any change in circumstances which would modify
or render invalid any such claimed exemption or reduction, and (ii) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Financing Party, and as may be reasonably necessary (including
the re designation of its Lending Office) to avoid any requirement of applicable
Laws of any such jurisdiction that the Lessee make any deduction or withholding
for taxes from amounts payable to such Financing Party. Additionally, the Lessee
shall promptly deliver to the Agent or any Financing Party, as the Agent or such
Financing Party shall reasonably request, on or prior to the Restatement
Effective Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by the Lessee, as are required to be furnished by
such Financing Party or the Agent under such Laws in connection with any payment
by the Agent or any Financing Party of Taxes or Other Taxes, or otherwise in
connection with the Operative Agreements, with respect to such jurisdiction.
(v)    For any period with respect to which a Financing Party has failed to
provide the Lessee and the Agent with the appropriate form pursuant to
Section 10.2(b)(i) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Financing Party shall not be entitled to
indemnification under Section 10.2 with respect to Non-Excluded Taxes to the
extent that the provision of such form would have prevented the impositon of any
such Non-Excluded Taxes; provided, however, that should a Financing Party, which
is otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Non-Excluded Taxes because of its failure to deliver a form required
hereunder, the Lessee shall take such steps as such Financing Party (at such
Financing Party’s expense) shall reasonably request to assist such Financing
Party to recover such Non-Excluded Taxes.
(vi)    If the Lessee is required to pay additional amounts to or for the
account of any Financing Party pursuant to this Section 10.2, then such
Financing Party will agree to use reasonable efforts to change the jurisdiction
of its Applicable Funding Office so as to eliminate or reduce any such
additional payment which may thereafter accrue if such change, in the judgment
of such Financing Party, is not otherwise disadvantageous to such Financing
Party.
(vii)    Within thirty (30) days after the date of any payment of Non-Excluded
Taxes, the Lessee shall furnish to the Agent the original or a certified copy of
a receipt evidencing such payment.
(c)    Payment.
(iii)    Subject to the terms of Section 10.2(d), the Indemnity Provider shall
pay or cause to be paid all Impositions directly to the taxing authorities where
feasible and otherwise to the Indemnified Person, as appropriate, and the
Indemnity Provider shall at its own expense, upon such Indemnified Person’s
reasonable request, furnish to such Indemnified Person copies of official
receipts or other satisfactory proof evidencing such payment. In the case of
Impositions for which no contest is conducted pursuant to Section 10.2(d) and
which the Indemnity Provider pays directly to the taxing authorities, the
Indemnity Provider shall pay such Impositions prior to the latest time permitted
by the relevant taxing authority for timely payment. In the case of Impositions
for which the Indemnity Provider reimburses an Indemnified Person, the Indemnity
Provider shall do so within thirty (30) days after receipt by the Indemnity
Provider of demand by such Indemnified Person describing in reasonable detail
the nature of the Imposition and the basis for the demand (including the
computation of the amount payable). In the case of Impositions for which a
contest is conducted pursuant to Section 10.2(e), the Indemnity Provider shall
pay such Impositions or reimburse such Indemnified Person for such Impositions,
prior to the latest time permitted by the relevant taxing authority for timely
payment after conclusion of all contests under Section 10.2(e).
(iv)    Impositions imposed with respect to a Property for a billing period
during which the Lease expires or terminates with respect to such Property
(unless the Lessee has exercised the Purchase Option with respect to such
Property or the Lessee has otherwise purchased such Property) shall be adjusted
and prorated on a daily basis between the Indemnity Provider and the Indemnified
Persons, whether or not such Imposition is imposed before or after such
expiration or termination and each party shall pay its pro rata share thereof.
(v)    At the Indemnity Provider’s request, the amount of any indemnification
payment by the Indemnity Provider shall be verified and certified by an
independent public accounting firm mutually acceptable to the Indemnity Provider
and the Indemnified Person. The fees and expenses of such independent public
accounting firm shall be paid by the Indemnity Provider unless such verification
shall result in an adjustment in the Indemnity Provider’s favor of 15% or more
of the payment as computed by the Indemnified Person, in which case such fee
shall be paid by the Indemnified Person.
(vi)    The Indemnified Persons shall use good faith efforts to take lawful
deductions in their respective tax returns so as to reduce the Impositions
required to be reimbursed by the Indemnity Provider hereunder; provided,
however, that the failure of any Indemnified Person to take any deduction shall
not impair in any way such Person’s right to indemnification from the Indemnity
Provider for any Impositions.
(d)    Filing. The Indemnity Provider shall be responsible for preparing and
filing any real and personal property or ad valorem tax returns with respect to
each Property. In case any other report or tax return shall be required to be
made with respect to any obligations of the Indemnity Provider and of which the
Indemnity Provider has knowledge or should have knowledge, the Indemnity
Provider, at its sole cost and expense, shall notify the relevant Indemnified
Person of such requirement and (except if such Indemnified Person notifies the
Indemnity Provider that such Indemnified Person intends to file such report or
return) (A) to the extent required or permitted by and consistent with Legal
Requirements, make and file in Indemnity Provider’s name such return, statement
or report; and (B) in the case of any other such return, statement or report
required to be made in the name of such Indemnified Person, advise such
Indemnified Person of such fact and prepare such return, statement or report for
filing by such Indemnified Person or, where such return, statement or report
shall be required to reflect items in addition to any obligations of the
Indemnity Provider, provide such Indemnified Person at the Indemnity Provider’s
expense with information sufficient to permit such return, statement or report
to be properly made with respect to any obligations of the Indemnity Provider.
Such Indemnified Person shall, upon the Indemnity Provider’s request and at the
Indemnity Provider’s expense, provide any data maintained by such Indemnified
Person (and not otherwise available to or within the control of the Indemnity
Provider) with respect to any Property which the Indemnity Provider may
reasonably require to prepare any required tax returns or reports.
(e)    Contest.
(i)    If a written Claim is made against any Indemnified Person, or if any
proceeding shall be commenced against such Indemnified Person (including a
written notice of such proceeding), for any Impositions, such Indemnified Person
shall promptly notify the Indemnity Provider in writing and shall not take
action with respect to such Claim or proceeding without the consent of the
Indemnity Provider for thirty (30) days after the receipt of such notice by the
Indemnity Provider; provided, however, that, in the case of any such Claim or
proceeding, if action shall be required by law or regulation to be taken prior
to the end of such 30-day period, such Indemnified Person shall, in such notice
to the Indemnity Provider, inform the Indemnity Provider of such shorter period,
and no action shall be taken with respect to such Claim or proceeding without
the consent of the Indemnity Provider before seven (7) days before the end of
such shorter period; provided, further, that the failure of such Indemnified
Person to give the notices referred to this sentence shall not diminish the
Indemnity Provider’s obligation hereunder except to the extent such failure
precludes the Indemnity Provider from contesting such Claim.
(ii)    If, within thirty (30) days of receipt of such notice from the
Indemnified Person (or such shorter period as the Indemnified Person has
notified the Indemnity Provider is required by law or regulation for the
Indemnified Person to commence such contest), the Indemnity Provider shall
request in writing that such Indemnified Person contest such Imposition, the
Indemnified Person shall, at the expense of the Indemnity Provider, in good
faith conduct and control such contest (including, without limitation, by
pursuit of appeals) relating to the validity, applicability or amount of such
Imposition (provided, however, that (A) if such contest can be pursued
independently from any other proceeding involving a tax liability of such
Indemnified Person, the Indemnified Person, at the Indemnity Provider’s request,
shall allow the Indemnity Provider to conduct and control such contest and (B)
in the case of any contest, the Indemnified Person may request the Indemnity
Provider to conduct and control such contest (with counsel to be selected by the
Indemnity Provider and consented to by such Indemnified Person, such consent not
to be unreasonably withheld, conditioned or delayed; provided, however, that any
Indemnified Person may retain separate counsel at the expense of the Indemnity
Provider in the event of a conflict)) by, in the sole discretion of the Person
conducting and controlling such contest, (1) resisting payment thereof, (2) not
paying the same except under protest, if protest is necessary and proper, (3) if
the payment be made, using reasonable efforts to obtain a refund thereof in
appropriate administrative and judicial proceedings, or (4) taking such other
action as is reasonably requested by the Indemnity Provider from time to time.
(iii)    The party controlling any contest shall consult in good faith with the
non-controlling party and shall keep the non-controlling party reasonably
informed as to the conduct of such contest; provided, that all decisions
ultimately shall be made in the sole discretion of the controlling party, except
that the Indemnity Provider may not agree to any dismissal or settlement of, or
other agreement in connection with, any claim without the prior written consent
of such Indemnified Person, if such dismissal, settlement or agreement would
require any admission or acknowledgment of any culpability or wrongdoing by such
Indemnified Person or provide for any nonmonetary relief to be performed by such
Indemnified Person. The parties agree that an Indemnified Person may at any time
decline to take further action with respect to the contest of any Imposition and
may settle such contest if such Indemnified Person shall waive its rights to any
indemnity from the Indemnity Provider that otherwise would be payable in respect
of such Imposition (and any future Claim by any taxing authority, the contest of
which is precluded by reason of such resolution of such contest) and shall pay
to the Indemnity Provider any amount previously paid or advanced by the
Indemnity Provider pursuant to this Section 10.2 by way of indemnification or
advance for the payment of any amount regarding such Imposition, other than
expenses of such contest.
(iv)    Notwithstanding the foregoing provisions of this Section 10.2, an
Indemnified Person shall not be required to take any action and no Indemnity
Provider shall be permitted to contest any Imposition in its own name or that of
the Indemnified Person unless (A) the Indemnity Provider shall have agreed to
pay and shall pay to such Indemnified Person on demand and on an After Tax Basis
all reasonable costs, losses and expenses that such Indemnified Person actually
incurs in connection with contesting such Imposition, including, without
limitation, all reasonable legal, accounting and investigatory fees and
disbursements, (B) the Indemnified Person shall have reasonably determined that
the action to be taken will not result in any material danger of sale,
forfeiture or loss of any Property, or any part thereof or interest therein,
will not interfere with the payment of Rent, and will not result in risk of
criminal liability, (C) if such contest shall involve the payment of the
Imposition prior to or during the contest, the Indemnity Provider shall provide
to the Indemnified Person an interest-free advance in an amount equal to the
Imposition that the Indemnified Person is required to pay (with no additional
net after-tax cost to such Indemnified Person), (D) in the case of a Claim that
must be pursued in the name of an Indemnified Person (or an Affiliate thereof),
the Indemnity Provider shall have provided to such Indemnified Person an opinion
of independent tax counsel selected by the Indemnified Person and reasonably
satisfactory to the Indemnity Provider stating that a reasonable basis exists to
contest such Claim, and (E) no Event of Default shall have occurred and be
continuing. In addition, an Indemnified Person shall not be required to contest
any claim in its name (or that of an Affiliate) if the subject matter thereof
shall be of a continuing nature and shall have previously been decided adversely
by a court of competent jurisdiction pursuant to the contest provisions of this
Section 10.2, unless there shall have been a change in law (or interpretation
thereof) and the Indemnified Person shall have received, at the Indemnity
Provider’s expense, an opinion of independent tax counsel selected by the
Indemnified Person and reasonably acceptable to the Indemnity Provider stating
that as a result of such change in law (or interpretation thereof), it is more
likely than not that the Indemnified Person will prevail in such contest.
(f)    Survival. Without prejudice to the survival of any other agreement of the
Lessee hereunder, the agreements and obligations of the Lessee contained in this
Section 10.2 shall survive the termination of the Commitments and the payment in
full of the Notes and Fundings.
10.3    Environmental Indemnity; Funding/Contribution Indemnity.
(a)    Environmental Indemnity. Without limiting the generality of the
foregoing, whether or not the transactions contemplated hereby shall be
consummated, the Indemnity Provider hereby assumes liability for and agrees to
defend, indemnify and hold harmless each Indemnified Person on an After Tax
Basis from and against any Claims which may be imposed on, incurred by or
asserted against an Indemnified Person by any other Person (including Claims
resulting from an Indemnified Person’s ordinary negligence, but not including
Claims to the extent such Claims arise from the gross negligence or willful
misconduct of such Indemnified Person) in any way relating to or arising, or
alleged (by any Person asserting such a Claim against an Indemnified Person) to
arise, out of any Environmental Claim, any violation of Environmental Laws, or
any other loss of or damage to any Property or the environment (including
without limitation the presence on any Property of wetlands, tidelands or swamp
or overflow lands, or any condition arising from or affecting any Property or
arising from or affecting any lands nearby or adjacent to any Property that has
or threatens to have any adverse effect upon human health or the environment at
such Property or upon the use or value of such Property), in each case relating
to any Property, the Lease or the Indemnity Provider.
(b)    Contribution Indemnity. Without limiting the generality of the provisions
of Section 10.5, the Lessee agrees to indemnify each Financing Party and to hold
each Financing Party harmless from any loss or expense which such Financing
Party may sustain or incur as a consequence of (a) default by the Lessee in
payment when due of a principal amount or interest on any Eurodollar Loan or
Eurodollar Lessor Funding, (b) default by the Lessee in making a borrowing of,
conversion into or continuation of Eurodollar Loans or Eurodollar Lessor
Fundings, (c) default by the Lessee in making any prepayment after the Lessee
has given a notice thereof in accordance with the provisions of the Operative
Agreements or (d) the making by the Lessee of a prepayment of Eurodollar Loans
or Eurodollar Lessor Fundings on a day which is not the last day of an Interest
Period with respect thereto for any reason whatsoever, including, without
limitation, in each case, any such loss or expense arising from the reemployment
of funds obtained by it or from fees payable to terminate the deposits from
which such funds were obtained. This covenant shall survive the termination of
the Operative Agreements and the payment of the Notes, the Lessor Fundings and
all other amounts payable hereunder or under any other Operative Agreement.
10.4    Change in Circumstances.
(a)    Increased Cost. If any Change in Law:
(vii)    shall subject any Financing Party (or its Applicable Funding Office) to
any tax, duty or other charge with respect to any Eurodollar Fundings, its
Notes, or its obligation to make Eurodollar Fundings, or change the basis of
taxation of any amounts payable to such Financing Party (or its Applicable
Funding Office) under this Agreement, the Lease or the Notes in respect of any
Eurodollar Funding (other than taxes imposed on the overall net income of such
Financing Party by the jurisdiction in which such Financing Party has its
principal office or such Applicable Funding Office);
(viii)    shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Reserve Requirement utilized
in the determination of the Eurodollar Rate) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities or
commitments of, any Financing Party (or its Applicable Funding Office),
including the Commitment of such Financing Party hereunder; or
(ix)    shall impose on any Financing Party (or its Applicable Funding Office)
or on the London interbank market any other condition affecting this Agreement,
the Notes, any other Operative Agreement or any of such extensions of credit or
liabilities and commitments;
and the result of any of the foregoing is to increase the cost to such Financing
Party (or its Applicable Lending Office) of making, converting into, continuing,
or maintaining any Eurodollar Funding or to reduce any sum received or
receivable by such Financing Party (or its Applicable Funding Office) under this
Agreement, the Lease or the Notes with respect to any Eurodollar Fundings, then
the Lessee shall pay to such Financing Party on demand such amount or amounts as
will compensate such Financing Party for such increased cost or reduction. If
any Financing Party requests compensation by the Lessee under this
Section 10.4(a), the Lessee may, by notice to such Financing Party (with a copy
to the Agent), suspend the obligation of such Financing Party to make or
continue Fundings of the Type with respect to which such compensation is
requested, or to convert Fundings of any other Type into Fundings of such Type,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 10.4(f) shall be applicable); provided
that such suspension shall not affect the right of such Financing Party to
receive the compensation so requested.
(b)    Reduced Return. If, after the date hereof, any Financing Party shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such governmental authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Financing Party or any corporation controlling such Financing Party as a
consequence of such Financing Party’s obligations hereunder to a level below
that which such Financing Party or such corporation could have achieved but for
such adoption, change, request, or directive (taking into consideration its
policies with respect to capital adequacy), then from time to time upon demand
by such Financing Party the Lessee shall pay to such Financing Party such
additional amount or amounts as will compensate such Financing Party for such
reduction.
(c)    Notice; Designation of Applicable Funding Office. Each Financing Party
shall promptly notify the Lessee and the Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Financing
Party to compensation pursuant to this Section 10.4 and will designate a
different Applicable Funding Office if such designation will avoid the need for,
or materially reduce the amount of, such compensation and will not, in the
judgment of such Financing Party, be otherwise disadvantageous to it. Any
Financing Party claiming compensation under this Section 10.4 shall furnish to
the Lessee and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Financing Party may use any
reasonable averaging and attribution methods.
(d)    Limitation on Types of Fundings. If on or prior to the first day of any
Interest Period for any Eurodollar Funding:
(i)    the Agent determines (which determination shall be conclusive) that by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period; or
(ii)    the Majority Financing Parties determine (which determination shall be
conclusive) and notify the Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Financing Parties of funding Eurodollar
Fundings for such Interest Period;
then the Agent shall give the Lessee prompt notice thereof specifying the
relevant Type of Fundings and the relevant amounts or periods, and so long as
such condition remains in effect, the Financing Parties shall be under no
obligation to make additional Fundings of such Type, continue Fundings of such
Type, or to convert Fundings of any other Type into Fundings of such Type and
the Lessee shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Fundings of the affected Type, either prepay such Fundings, or
convert such Fundings into another Type of Funding in accordance with the terms
of this Agreement.
(e)    Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Financing Party or its Applicable Funding
Office to make, maintain, or fund Eurodollar Fundings hereunder, then such
Financing Party shall promptly notify the Lessee thereof and such Financing
Party’s obligation to make or continue Eurodollar Fundings and to convert other
Types of Fundings into Eurodollar Fundings shall be suspended until such time as
such Financing Party may again make, maintain, and fund Eurodollar Fundings (in
which case the provisions of Section 10.4(f) shall be applicable).
(f)    Treatment of Affected Fundings. If the obligation of any Financing Party
to make a Eurodollar Funding or to continue, or to convert Funding of any other
Type into, Funding of a particular Type shall be suspended pursuant to Section
10.4(a), (b), (d) or (e) (Fundings of such Type being herein called “Affected
Fundings” and such Type being herein called the “Affected Type”), such Financing
Party’s Affected Fundings shall be automatically converted into Base Rate
Fundings on the last day(s) of the then current Interest Period(s) for Affected
Fundings (or, in the case of a conversion required by Section 10.4(e), on such
earlier date as such Financing Party may specify to the Lessee with a copy to
the Agent) and, unless and until such Financing Party gives notice as provided
below that the circumstances specified in Section 10.4(a), (b), (d) or (e) that
gave rise to such conversion no longer exist:
(i)    to the extent that such Financing Party’s Affected Fundings have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Financing Party’s Affected Fundings shall be applied instead to
its Base Rate Fundings; and
(ii)    all Fundings that would otherwise be made or continued by such Financing
Party as Fundings of the Affected Type shall be made or continued instead as
Base Rate Fundings, and all Fundings of such Financing Party that would
otherwise be converted into Fundings of the Affected Type shall be converted
instead into (or shall remain as) Base Rate Fundings.
If such Financing Party gives notice to the Lessee (with a copy to the Agent)
that the circumstances specified in Section 10.4(a), (b) or (e) that gave rise
to the conversion of such Financing Party’s Affected Fundings pursuant to this
Section 10.4(f) no longer exist (which such Financing Party agrees to do
promptly upon such circumstances ceasing to exist) at a time when Fundings of
the Affected Type made by other Financing Parties are outstanding, such
Financing Party’s Base Rate Fundings shall be automatically converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Fundings of the Affected Type, to the extent necessary so that, after giving
effect thereto, all Fundings held by the Financing Parties holding Fundings of
the Affected Type and by such Financing Party are held pro rata (as to principal
amounts, Types, and Interest Periods) in accordance with their respective
Commitments.
10.5    Compensation. Upon the request of any Financing Party, the Lessee shall
pay to such Financing Party such amount or amounts as shall be sufficient (in
the reasonable opinion of such Financing Party) to compensate it for any loss,
cost, or expense (including loss of anticipated profits) incurred by it as a
result of:
(a)    any payment, prepayment, or conversion of a Eurodollar Funding for any
reason (including, without limitation, the acceleration of the Fundings pursuant
to Section 6 of the Credit Agreement) on a date other than the last day of the
Interest Period for such Funding; or
(b)    any failure by the Lessee for any reason (including, without limitation,
the failure of any condition precedent specified in Section 4 to be satisfied)
to borrow, convert, continue, or prepay a Eurodollar Funding on the date for
such borrowing, conversion, continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, continuation, or conversion under this
Agreement.
SECTION 11.
MISCELLANEOUS.

11.1    Survival of Agreements. The representations, warranties, covenants,
indemnities and agreements of the parties provided for in the Operative
Agreements, and the parties’ obligations under any and all thereof, shall
survive the execution and delivery of this Agreement, the transfer of any
Property to the Lessor, the construction of any Improvements, any disposition of
any interest of the Lessor in any Property, the payment of the Notes and any
disposition thereof, and shall be and continue in effect notwithstanding any
investigation made by any party and the fact that any party may waive compliance
with any of the other terms, provisions or conditions of any of the Operative
Agreements. Except as otherwise expressly set forth herein or in other Operative
Agreements, the indemnities of the parties provided for in the Operative
Agreements shall survive the expiration or termination of any thereof. In
furtherance and not in limitation of the foregoing and notwithstanding the
occurrence of the Restatement Effective Date or the completion of the Fundings
under this Agreement pursuant to Section 3, each condition precedent in
connection with the Restatement Effective Date or with any Funding which is not
fully satisfied may be subsequently required by the Agent to be satisfied
(unless such has been expressly waived in writing by the Agent).
11.2    No Broker, etc. Each of the parties hereto represents to the others that
it has not retained or employed any broker, finder or financial adviser to act
on its behalf in connection with this Agreement, nor has it authorized any
broker, finder or financial adviser retained or employed by any other Person so
to act. Any party who is in breach of this representation shall indemnify and
hold the other parties harmless from and against any liability arising out of
such breach of this representation.
11.3    Transmission and Effectiveness of Communications and Signatures.
(g)    Modes of Delivery. Except as otherwise provided in any Operative
Agreement, notices, requests, demands, directions, agreements and documents
delivered in connection with the Operative Agreements (collectively,
“communications”) shall be transmitted in writing by Requisite Notice to the
number and address set forth on Schedule 11.3, by one of the following modes of
delivery, and shall be effective as follows:
Mode of Delivery
Effective on earlier of actual receipt and:
Courier
Scheduled delivery date
Facsimile
When transmission in legible form complete
Mail
Fourth Business Day after deposit in U.S. mail first class postage pre-paid
Personal delivery
When received
Electronic Mail
When received



provided, however, that communications delivered to Agent pursuant to Sections 3
of this Agreement, or Sections 2.1, 2.2, 2.3, 2.6, 2.8, 2.9 or 2.10 of the
Credit Agreement must be in writing and shall not be effective until actually
received by Agent.
(h)    Reliance by Administrative Agent and Financing Parties. Administrative
Agent and Financing Parties shall be entitled to rely and act on any
communications purportedly given by or on behalf of any Lessee/Borrower Party
even if (i) such communications (A) were not made in a manner specified herein,
(B) were incomplete or (C) were not preceded or followed by any other notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any subsequent related communications provided for herein. Lessee
shall indemnify Administrative Agent and the Financing Parties from any loss,
cost, expense or liability as a result of relying on any communications
permitted herein so long as the Administrative Agent and the Financing Parties
have acted in good faith.
(i)    Effectiveness of Facsimile Documents and Signatures. Operative Agreements
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as hardcopies with manual signatures and shall be binding on all
Lessee/Borrower Parties, the Administrative Agent and the Financing Parties. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed hardcopy thereof; provided, however, that the
failure to request or deliver any such manually-signed hardcopy shall not affect
the effectiveness of any facsimile document or signature.
(j)    Effectiveness of Electronic Mail. Electronic mail and internet and
intranet websites may be used to distribute routine communications, such as
financial statements and other information and to distribute agreements and
other documents to be signed by Financing Parties; provided, however, that no
Requisition or executed or legally-binding notice, agreement, waiver, amendment
or other communication may be sent by electronic mail unless a copy thereof is
also transmitted by one of the other methods described in unless a copy thereof
is also transmitted by one of the other methods described in paragraph (a)
above.
(k)    New Addresses. From time to time any party may designate a new address,
attention party, telephone number, telefacsimile number or e-mail address for
purposes of notice hereunder by notice to the Agent, with copies to each of the
other parties hereto.
11.4    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
11.5    Terminations, Amendments, Waivers, Etc.; Unanimous Vote Matters. Each
Basic Document may be terminated, amended, supplemented, waived or modified only
by an instrument in writing signed by the Majority Financing Parties and each
Credit Party (to the extent such Credit Party is a party to such Basic
Document); provided, to the extent no Default or Event of Default shall have
occurred and be continuing, the Majority Financing Parties shall not amend,
supplement, waive or modify any provision of any Basic Document in such a manner
as to adversely affect the rights of the Lessee without the prior written
consent (not to be unreasonably withheld or delayed) of the Lessee; provided
that it is understood and agreed that the Lessor and the Agent may terminate the
Lease with respect to, and release, any Property or Excess Land purchased by the
Lessee pursuant to Section 20.1(a) or (c) of the Lease without the consent of
any other Financing Party. Each Operative Agreement which is not a Basic
Document may be terminated, amended, supplemented, waived or modified only by an
instrument in writing signed by the parties thereto and (without the consent of
any Financing Party) the Agent. In addition, (i) the Unanimous Vote Matters
shall require the consent of each Financing Party affected by such matter, (ii)
upon the occurrence of any event described in Section 20.1(d) of the Lease, upon
the direction of the Majority Financing Parties, the Lessor shall terminate the
Lease pursuant to such Section and (iii) the Majority Financing Parties shall
determine the election to be made by the Lessor after receipt of a Remediation
Plan pursuant to Section 3.4 of the Construction Agency Agreement.
Notwithstanding the foregoing, no such termination, amendment, supplement,
waiver or modification shall, without the consent of the Agent and, to the
extent affected thereby, each Financing Party (collectively, the “Unanimous Vote
Matters”) (i) reduce the amount of any Note or Lessor Funding, extend the
scheduled date of maturity of any Note, extend the scheduled Expiration Date,
extend any payment date of any Note or Lessor Funding or extend the term of the
Lease pursuant to Section 21.1 thereof (unless such Financing Party’s
outstanding Loans or Lessor Fundings, as the case may be, will be purchased in
full on or prior to the date of such renewal), reduce the stated rate of
interest payable on any Note or reduce the stated Yield payable on the Lessor
Fundings (other than as a result of waiving the applicability of any
post-default increase in interest rates or Yield), increase the amount of any
Financing Party’s Commitment, modify the priority of any Lien in favor of the
Agent under any Security Document, or subordinate any obligation owed to such
Financing Party, or (ii) terminate, amend, supplement, waive or modify any
provision of this Section 11.5 or reduce the percentage specified in the
definition of Majority Financing Parties, or release a material portion of the
Collateral (except in accordance with Section 7.3 of the Credit Agreement) or
release the Lessor, the Lessee or any Alternative Lessee from its obligations
under any Operative Agreement or otherwise alter any payment obligations of the
Lessor, the Lessee or any Alternative Lessee to the Lessor or any other
Financing Party under the Operative Agreements, or (iii) terminate, amend,
supplement, waive or modify any provision of Section 7 of the Credit Agreement,
or change any provision of the Credit Agreement in a manner that would alter the
pro rata sharing of payments as set forth in Section 2.7 thereof without the
written consent of each Financing Party affected thereby. Any such termination,
amendment, supplement, waiver or modification shall apply equally to each of the
Financing Parties and shall be binding upon all the parties to this Agreement.
In the case of any waiver, each party to this Agreement shall be restored to its
former position and rights under the Operative Agreements, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
If at a time when the conditions precedent set forth in the Operative Agreements
to any Loan are, in the opinion of the Majority Financing Parties, satisfied,
and a Lender shall fail to fulfill its obligations to make such Loan (any such
Lender, a “Defaulting Lender”) then, for so long as such failure shall continue,
the Defaulting Lender shall (unless the Lessee and the Majority Financing
Parties, determined as if the Defaulting Lender were not a “Lender”, shall
otherwise consent in writing) be deemed for all purposes relating to
terminations, amendments, supplements, waivers or modifications under the
Operative Agreements to have no Loans, shall not be treated as a “Lender” when
performing the computation of Majority Financing Parties, and shall have no
rights under Section 11.5, provided that any action taken pursuant to the second
paragraph of this Section 11.5 shall not be effective against any Defaulting
Lender unless such Defaulting Lender has consented thereto.
11.6    Headings, etc. The Table of Contents and headings of the various
Articles and Sections of this Agreement are for convenience of reference only
and shall not modify, define, expand or limit any of the terms or provisions
hereof.
11.7    Parties in Interest. Except as expressly provided herein, none of the
provisions of this Agreement are intended for the benefit of any Person except
the parties hereto.
11.8    GOVERNING LAW; WAIVERS OF JURY TRIAL.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS.
(b)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT AND
FOR ANY COUNTERCLAIM THEREIN.
11.9    Submission to Jurisdiction; Waivers. Each of the parties hereto
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Operative Agreements to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of Florida and
the courts of the United States of America, for the Middle District of Florida,
Tampa Division, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail) postage prepaid, to the respective party at
its address set forth in Section 11.3 or at such other address of which the
Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 11.9 any special, exemplary, punitive or consequential damages.
11.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render such provision unenforceable in any
other jurisdiction.
11.11    Liability Limited. Anything to the contrary contained in this
Agreement, the Credit Agreement, the Notes or in any other Operative Agreement
notwithstanding, neither the Lessor nor any officer, director, shareholder,
affiliate or partner thereof, nor any of the successors or assigns of the
foregoing (all such Persons being hereinafter referred to collectively as the
“Exculpated Persons”), shall be personally liable in any respect for any
liability or obligation hereunder or under any other Operative Agreement,
including the payment of the principal of, or interest on, the Notes, or for
monetary damages for the breach of performance of any of the covenants contained
in the Credit Agreement, the Notes, this Agreement, the Security Agreement or
any of the other Operative Agreements. The Agent (for itself and on behalf of
the Lenders) agrees that, in the event the Agent or any Lender pursues any
remedies available to them under the Credit Agreement, the Notes, this
Agreement, the Security Agreement, the Mortgage Instruments or under any other
Operative Agreement, neither the Lenders nor the Agent shall have any recourse
against any Exculpated Person, for any deficiency, loss or Claim for monetary
damages or otherwise resulting therefrom, and recourse shall be had solely and
exclusively against the Collateral and the Lessee (with respect to the Lessee’s
obligations under the Lease, this Agreement and the other Operative Agreements);
but nothing contained herein shall be taken to prevent recourse against or the
enforcement of remedies against the Collateral in respect of any and all
liabilities, obligations and undertakings contained herein, in the Credit
Agreement, in the Notes, in the Security Agreement, the Mortgage Instruments or
in any other Operative Agreement. Notwithstanding the provisions of this
Section, nothing in this Agreement, the Credit Agreement, the Notes, the
Security Agreement, the Mortgage Instruments or any other Operative Agreement
shall: (i) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Notes or arising under this Agreement, the Security
Agreement, the Mortgage Instruments or the Credit Agreement or secured by the
Security Agreement, the Mortgage Instruments or any other Operative Agreement,
but the same shall continue until paid or discharged; (ii) relieve the Lessor or
any Exculpated Person from liability and responsibility for (but only to the
extent of the damages arising by reason of): (a) active waste knowingly
committed by such Lessor or such Exculpated Person with respect to the
Properties or (b) any fraud, gross negligence, willful misconduct or willful
breach on the part of the Lessor or such Exculpated Person; (iii) relieve the
Lessor or such Exculpated Person from liability and responsibility for (but only
to the extent of the moneys misappropriated, misapplied or not turned over) (a)
misappropriation or misapplication by the Lessor (i.e., application in a manner
contrary to any Operative Agreement) of any insurance proceeds or condemnation
award paid or delivered to the Lessor by any Person other than the Agent, or (b)
any rents or other income received by the Lessor from the Lessee that are not
turned over to the Agent (other than indemnities payable to the Lessor for its
own account); or (iv) affect or in any way limit the Agent’s rights and remedies
under any Operative Agreement with respect to the Rents and its rights
thereunder or its right to obtain a judgment against the Lessor’s interest in
the Properties.
11.12    Rights of Lessee. Notwithstanding any provision of the Operative
Agreements, if at any time all obligations (i) of the Lessor under the Credit
Agreement, the Notes, the Security Documents and the other Operative Agreements
and (ii) of the Lessee under the Operative Agreements have in each case been
satisfied or discharged in full and all of the Fundings of each of the Financing
Parties, together with all interest and Yield accrued thereon has been paid in
full, then the Lessee shall be entitled to (a) terminate the Lease and (b)
receive all amounts then held under the Operative Agreements and all proceeds
with respect to any of the Properties. Upon the termination of the Lease
pursuant to the foregoing clause (a), the Lessor shall transfer to the Lessee
all of its right, title and interest free and clear of the Lien of the Lease and
all Lessor Liens in and to any Properties then subject to the Lease and any
amounts or proceeds referred to in the foregoing clause (b) shall be paid over
to the Lessee.
11.13    Further Assurances. The parties hereto shall promptly cause to be
taken, executed, acknowledged or delivered, at the sole expense of the Lessee,
all such further acts, conveyances, documents and assurances as the other
parties may from time to time reasonably request in order to carry out and
effectuate the intent and purposes of this Agreement, the other Operative
Agreements and the transactions contemplated hereby and thereby (including,
without limitation, the preparation, execution and filing of any and all Uniform
Commercial Code financing statements and other filings or registrations which
the parties hereto may from time to time request to be filed or effected). The
Lessee, at its own expense and without need of any prior request from any other
party, shall take such action as may be necessary (including any action
specified in the preceding sentence), or (if Lessor shall so request) as so
requested, in order to maintain and protect all security interests provided for
hereunder or under any other Operative Agreement.
11.14    Calculations under Operative Agreements. The parties hereto agree that
all calculations and numerical determinations to be made under the Operative
Agreements by the Lessor shall be made by the Agent and that such calculations
and determinations shall be conclusive and binding on the parties hereto in the
absence of manifest error.
11.15    Confidentiality. Each of the Agent and each Financing Party severally
agrees to use reasonable efforts to keep confidential all non-public information
pertaining to the Lessee or its Subsidiaries which is provided to it by the
Lessee or its Subsidiaries, and shall not intentionally disclose such
information to any Person except:
(a)    to the extent such information is public when received by such Person or
becomes public thereafter due to the act or omission of any party other than
such Person;
(b)    to the extent such information is independently obtained from a source
other than the Lessee or any of its Subsidiaries and such information from such
source is not, to such Person’s knowledge, subject to an obligation of
confidentiality or, if such information is subject to an obligation of
confidentiality, that disclosure of such information is permitted;
(c)    to any Affiliate of any such Person or to counsel, auditors or
accountants retained by any such Person or any such Affiliate, provided they
agree to keep such information confidential as if such Person or Affiliate were
party to this Agreement and to financial institution or securities regulators,
including examiners of any Financing Party, the Agent or the Lessor or any
Affiliate in the course of examinations of such Persons;
(d)    in connection with any litigation or the enforcement or preservation of
the rights of the Agent or any Financing Party under the Operative Agreements;
(e)    to the extent required by any applicable statute, rule or regulation or
court order (including, without limitation, by way of subpoena) or pursuant to
the request of any regulatory or Governmental Authority having jurisdiction over
any such Person; provided, however, that such Person shall endeavor (if not
otherwise prohibited by Law) to notify the Lessee prior to any disclosure made
pursuant to this clause (e), except that no such Person shall be subject to any
liability whatsoever for any failure to so notify the Lessee;
(f)    to the Agent or any Financing Party; or
(g)    to the extent disclosure to any other financial institution or other
Person is appropriate in connection with any proposed or actual (i) assignment
or grant of a participation by any of the Lenders of interests in the Credit
Agreement or any Note to such other financial institution or (ii) assignment by
the Lessor of interests in the Properties and the Operative Agreements to
another Person or the addition of a new Lender hereunder.
Notwithstanding anything herein to the contrary, each party to the Transaction
(and each Affiliate and person acting on behalf of any such party) agrees that
each party (and each employee, representative and other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of the transaction, (ii) the
identities of participants or potential participants in the transaction, (iii)
the existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the tax treatment or tax structure of the transaction) or (v) any
other term or detail not relevant to the tax treatment or the tax structure of
the Transaction.
11.16    Calculation of Rent, Interest, Yield and Fees. Except as otherwise
expressly set forth in the Operative Agreements, all calculation of Rent,
interest, Yield, or Overdue Rate, payable hereunder shall be computed based on
the actual number of days elapsed over a year of 360 days.
11.17    Syndication Agent and Documentation Agent. None of the Lenders
identified on the facing page or any other page of this Agreement or any other
Operative Agreement as a “syndication agent” or “documentation agent” (if any)
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Operative Document other than those applicable to
all Lenders as such. Without limiting the foregoing, none of the Financing
Parties so identified as “syndication agent” or “documentation agent” shall have
or be deemed to have any fiduciary relationship with any Financing Party. Each
Financing Party acknowledges that it has not relied, and will not rely, on any
of the Financing Parties so identified in deciding to enter into this Agreement
or any other Operative Agreement or in taking or not taking action hereunder or
thereunder.
11.18    Consequential/Exemplary Damages. None of the Financing Parties or the
Administrative Agent shall have any liability for indirect, consequential,
punitive or exemplary damages relating to this Agreement or any other Operative
Agreement or arising out of its activities in connection herewith or therewith
(whether before or after the Restatement Effective Date).
11.19    USA Patriot Act. The Agent and each Financing Party hereby notifies
each Lessee/Borrowing Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
each Lessee/Borrowing Party, which information includes the name and address of
such Lessee/Borrowing Party and other information that will allow the Agent or
such Financing Party to identify such Lessee/Borrowing Party in accordance with
its requirements.
[Signatures on following pages.]







    

--------------------------------------------------------------------------------

Exhibit 10-BBx

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.
TECH DATA CORPORATION,
as Lessee




By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer





 
1

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

SUNTRUST BANK,
as Lessor




By: /s/ DAVID W. PENTER     
Name: David W. Penter
Title: Managing Director



 
2

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

SUNTRUST EQUITY FUNDING, LLC,
as Agent




By: /s/ PAUL SEVERN                
Name: Paul Severn
Title: Manager





 
3

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

ACKNOWLEDGED AND AGREED TO:




TECH DATA PRODUCT MANAGEMENT, INC.,
as Alternative Lessee




By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer




TD FACILITIES, LTD.,
as Alternative Lessee


By: Tech Data Corporation, its general partner




By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer





 
4

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

 
THE BANK OF NOVA SCOTIA, as a Lender






By: /s/ CHRISTOPHER USAS         
Name: Christopher Usas
Title: Director

 
5

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender




By: /s/ JOHN A. MARIAN            
Name: John A. Marian
Title: Vice President

 
6

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ KENNETH R. FIELER            
Name: Kenneth R. Fieler
Title: Vice President

 
7

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

MERCANTIL COMMERCEBANK N.A., as a Lender






By: /s/ MATHEW BRUNO            
Name: Mathew Bruno
Title: Vice President






By:                         
Name:
Title:











 
8

PARTICIPATION AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10-BBx

Schedule 1
Property Cost/ Maximum Residual Guarantee Amount


Property
Property Cost
Maximum Residual Guarantee Amount
 
 
Land and Improvements
Land Only
Improvements Only
Fontana, California
Land: $11,310,179.14
Improvements:
$17,638,694.26
 
$9,585,376.82
$14,948,793.39
Swedesboro, New Jersey
$26,798,426.66
$23,247,635.13
 
 
Miami, Florida
Land: $9,431,528.84
Improvements:
$15,537,497.34
 
$8,134,693.63
$13,401,091.46
Fort Worth, Texas
$22,134,715.73
$18,648,498.01
 
 
Suwanee, Georgia
Land: $2,695,123.53
Improvements:
$6,460,482.28
 
$2,331,281.85
$5,588,317.17
South Bend, Indiana
$11,782,352.22
$10,191,734.67
 
 
Clearwater, Florida – Headquarters Property (not including the Expansion
Property)
Land: $8,265,569.32
Improvements:
$17,104,819.77
 
$7,087,725.70
$14,667,382.95






SCH-1

--------------------------------------------------------------------------------

Exhibit 10-BBx



Schedule 5.1(m)

Subsidiaries
 
 
Name of Subsidiary


State or Country of Incorporation


A.V.C Nederland B.V.
Netherlands
ActivateIT, Inc.*
Illinois
Azlan European Finance Limited
UK (non-trading)
Azlan GmbH
Germany (dormant)
Azlan Group Limited
UK
Azlan Limited
UK
Azlan Logistics Limited
UK
Azlan Overseas Holdings Limited
UK (non-trading)
Azlan Scandinavia AB
Sweden
Best’Ware France SA
France
Computer 2000 Distribution Ltd.
UK
Datatechnology Datech Ltd.
UK (dormant)
Datech 2000 Ltd.
UK (dormant)
ETC Africa SAS
France
ETC Metrologie SARL
France
Frontline Distribution Ltd.
UK (dormant)
Frontline Distribution (Ireland) Limited
Ireland (dormant)
Hakro-Oosterberg-Nijkerk B.V.
Netherlands
Horizon Technical Services (UK) Limited
UK (non-trading)
Horizon Technical Services AB
Sweden (non-trading)
Hotlamps Limited
UK (dormant)
ISI Distribution Limited
UK
Managed Training Services Limited
UK (non-trading)
Maneboard Limited
UK (non-trading)
Maverick Presentation Products Limited
UK (dormant)
Quadrangle Technical Services Limited
UK (non-trading)
Screen Expert Limited UK
UK (dormant)
Specialized Distribution Group (SDG) Limited
UK
TD Facilities, Ltd.
Texas
TD Fulfillment Services, LLC
Florida
TD Tech Data AB
Sweden
TD Tech Data Portugal, Lda
Portugal
TD United Kingdom Acquisition Limited
UK
Tech Data (Netherlands) B.V.
Netherlands
Tech Data (Schweiz) GmbH
Switzerland
Tech Data Brasil Ltda
Brazil
Tech Data bvba/sprl
Belgium


SCH-5.1(m)

--------------------------------------------------------------------------------

Exhibit 10-BBx

 
 
Tech Data Canada Corporation
Canada
Tech Data Chile S.A.
Chile
Tech Data Colombia S.A.S.
Colombia
Tech Data Corporation
Florida
Tech Data Denmark ApS
Denmark
Tech Data Deutschland GmbH
Germany (non-trading)
Tech Data Distribution s.r.o.




Czech Republic
Tech Data Distribution s.r.o.
Romania
Tech Data Education, Inc.
Florida
Tech Data Espana S.L.U.
Spain
Tech Data Europe GmbH
Germany
Tech Data Europe Services and Operations, S.L.
Spain
Tech Data European Management GmbH
Germany
Tech Data Finance Partner, Inc.
Florida
Tech Data Finance SPV, Inc.
Delaware
Tech Data Financing Corporation
Cayman Islands
Tech Data Finland OY
Finland
Tech Data Florida Services, Inc.
Florida
Tech Data France Holding Sarl
France
Tech Data France S.A.S
France
Tech Data GmbH & Co. OHG
Germany
Tech Data Information Technology GmbH
Germany
Tech Data Global Finance L.P.
Cayman Islands
Tech Data International Sarl
Switzerland
Tech Data Italia s.r.l.
Italy
Tech Data Latin America, Inc.
Florida
Tech Data Limited
UK (Dormant)
Tech Data Lux Finance S.a.r.l.
Luxembourg
Tech Data Luxembourg S.a.r.l.
Luxembourg
Tech Data Management GmbH
Austria
Tech Data Marne SNC
France
Tech Data Mexico, S. de R.L. de C. V.
Mexico
Tech Data Midrange GmbH
Germany
Tech Data Nederland B.V.
Netherlands
Tech Data Mobile Acquisition Limited (formerly known as Brightstar Acquisition
Limited)
UK
Tech Data Mobile Austria, GmbH (formerly known as AKL Telecommunications GmbH)
Austria
Tech Data Mobile Belgium, BVBA (formerly known as M.C.C. Belgium BVBA)
Belgium
Tech Data Mobile Cooperatief WA (formerly known as Brightstar Cooperatief W.A.)
Netherlands
Tech Data Mobile Limited (formerly known as Brightstar Europe Limited)
UK
Tech Data Mobile Netherlands B.V. (formerly known as M.C.C. BV)
Netherlands


SCH-5.1(m)

--------------------------------------------------------------------------------

Exhibit 10-BBx

 
 
Tech Data Norge AS
Norway
Tech Data Operations Center, S.A.
Costa Rica
Tech Data Österreich GmbH
Austria
Tech Data Peru S.A.C.
Peru
Tech Data Polska Sp. z.o.o.
Poland
Tech Data Product Management, Inc.
Florida
Tech Data Resources, LLC
Delaware
Tech Data Service GmbH
Austria
Tech Data Servicios, S. de R.L. de C.V.
Mexico
Tech Data Strategy GmbH
Germany
Tech Data Tennessee, Inc.
Florida
Tech Data Uruguay S.A.
Uruguay
Triade Holding B.V.
Netherlands

*
Joint Venture entity

At June 30, 2013, all subsidiaries are directly or indirectly owned at least 99%
by Tech Data Corporation, with the exception of the joint venture entity above.















SCH-5.1(m)

--------------------------------------------------------------------------------

Exhibit 10-BBx

Schedule 5.1(s)

Off-Balance Sheet Liabilities


This synthetic lease transaction dated effective June 27, 2013, between Tech
Data Corporation, SunTrust Bank, SunTrust Equity Funding, LLC and the various
participating lenders in the approximate amount of $156,100,000.





SCH-5.1(s)

--------------------------------------------------------------------------------

Exhibit 10-BBx

Schedule 5.1(v)

Environmental Conditions
None.









SCH-5.1(v)

--------------------------------------------------------------------------------

Exhibit 10-BBx

Schedule 11.3

FUNDING OFFICES, ADDRESSES FOR NOTICES
TECH DATA CORPORATION,
as Lessee:
Tech Data Corporation
5350 Tech Data Drive
Clearwater, FL 33760
Attn:    Chuck Dannewitz, Senior Vice President and Treasurer
Telephone:    (727) 532-8028
Facsimile:    (727) 532-8054
E-mail:        chuck.dannewitz@techdata.com

With a copy to:

Wayne Hanewicz, Assistant General Counsel
5350 Tech Data Drive
Clearwater, FL 33760
Telephone:    (727) 538-5831
Facsimile:    (727) 538-7053
E-mail:        wayne.hanewicz@techdata.com

Internet Address: www.techdata.com

ANY SUBSIDIARY OF TECH DATA CORPORATION (whether such Subsidiary is a Guarantor,
an Alternative Lessee of a Property or otherwise)

To such subsidiary
c/o Tech Data Corporation
5350 Tech Data Drive
Clearwater, FL 33760
Attn:    Chuck Dannewitz, Senior Vice President and Treasurer
Telephone:    (727) 532-8028
Facsimile:    (727) 532-8054
E-mail:        chuck.dannewitz@techdata.com

With a copy to:

Wayne Hanewicz, Assistant General Counsel
5350 Tech Data Drive
Clearwater, FL 33760
Telephone:    (727) 538-5831


SCH-11.3.1

--------------------------------------------------------------------------------

Exhibit 10-BBx

Facsimile:    (727) 538-7053
E-mail:        wayne.hanewicz@techdata.com
Internet Address: www.techdata.com

LESSOR:

SUNTRUST BANK
200 South Orange Avenue, 5th Floor
MC FL-ORL-2053
Orlando, Florida 32801
Attn:        Shawn Wilson, First Vice President
Telephone:    (407) 237-4721
Facsimile:    (407) 237-4076
E-mail:        shawn.wilson@suntrust.com


All Notices:

ADMINISTRATIVE AGENT’S OFFICE:


SUNTRUST EQUITY FUNDING, LLC
3333 Peachtree Road, NE, 10th Floor
MC 3951
Atlanta, Georgia 30326
Attn:        Nancy Billings
Telephone: 404/439-7654
Facsimile:    404/439-7652
Email: nancy.billings@suntrust.com

LENDERS:
The Bank of Nova Scotia
650 West Georgia Street, 18th Floor
Vancouver, British Columbia Canada V6B 4N7
Attn: Scott Nickel
Telephone: (604) 697-2217
Facsimile: (604) 697-2200
Email: scott.nickel@scotiabank.com





SCH-11.3.2

--------------------------------------------------------------------------------

Exhibit 10-BBx

Fifth Third Bank
201 East Kennedy Blvd.
Tampa, Florida 33626
Attn: John Marian, Vice President
Telephone: (813) 306-2456
Facsimile: (813) 306-2531
Email: john.marian@53.com
U.S. Bank National Association
425 Walnut Street, 8th Floor
Cincinnati, Ohio 45202
Attn: Kenneth Fieler, Vice President
Telephone: (513) 632-3120
Facsimile: (513) 632-4894
Email: kenneth.fieler@usbank.com
Mercantil Commercebank N.A.
220 Alhambra Circle
Coral Gables, Florida 33134
Attn:    Mathew Bruno, Vice President
Telephone: (786) 999-1475
Facsimile: (305) 629-1670
Email: mbruno@mercantilcb.com
 






SCH-11.3.3

--------------------------------------------------------------------------------

Exhibit 10-BBx

EXHIBIT A-1
REQUISITION FORM – RESTATEMENT EFFECTIVE DATE
(Pursuant to Section 3.2 of the Participation Agreement)

Tech Data Corporation, a Florida corporation (the “Company”), hereby certifies
as true and correct and delivers the following Requisition to SunTrust Bank
(“Lessor”) and SunTrust Equity Funding, LLC, as Agent for the Lenders pursuant
to the Credit Agreement (the “Agent”):
Reference is made herein to that certain Fourth Amended and Restated
Participation Agreement dated as of June 27, 2013 (as such agreement may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Participation Agreement”) among the Company, as Lessee, the Lessor, the
Lenders party thereto, and the Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings set forth therefor in the
Participation Agreement.
RESTATEMENT EFFECTIVE DATE: June 27, 2013
1.    Transaction Expenses and other fees, expenses and disbursements under
Section 6.1 of the Participation Agreement in the aggregate amount of
$_______________ are to be funded on the Restatement Effective Date; such amount
shall be disbursed in accordance with the schedule agreed upon between the Agent
and the Company.
The Company acknowledges that Transaction Expenses and other fees, taxes,
expenses and disbursements as described in Section 6.1 and of the Participation
Agreement shall be funded by Loans and Lessor Advances regardless of whether any
request pursuant to this Requisition or any other Requisition is made.
2.    Total outstanding Fundings under the Existing Participation Agreement:
$____________________________. The aggregate amount of the Fundings to be made
and/or continued on the Restatement Effective Date is $______________________.
The Fundings to be made on the Restatement Effective Date shall be allocated as
follows: [$________________ to a Eurodollar Funding with an Interest Period of
_____ month(s)] [$____________________ to a Base Rate Funding].
The Company hereby certifies (i) that the foregoing amounts requested do not
exceed the total aggregate of the Commitments of the Financing Parties, (ii)
each of the provisions of the Participation Agreement applicable to the Loans
and Lessor Fundings requested hereunder have been complied with as of the date
of this Requisition, (iii) no Default or Event of Default has occurred and is
continuing, and (iv) each of the representations and warranties of the Lessee
contained in any Operative Agreement is true and correct in all material
respects as of the date of this Requisition and the date of the requested
Funding.
The Company has caused this Requisition to the executed by its duly authorized
officer as of this _____ day of June, 2013.

A-1

--------------------------------------------------------------------------------

Exhibit 10-BBx

TECH DATA CORPORATION
By:                            
Name:                            
Title:                            







A-2

--------------------------------------------------------------------------------

Exhibit 10-BBx

EXHIBIT A-2
REQUISITION FORM – FUNDING DATE
(Pursuant to Section 3.2 of the Participation Agreement)

Tech Data Corporation, a Florida corporation (the “Company”), hereby certifies
as true and correct and delivers the following Requisition to SunTrust Bank
(“Lessor”) and SunTrust Equity Funding, LLC, as Agent for the Lenders pursuant
to the Credit Agreement (the “Agent”):
Reference is made herein to that certain Fourth Amended and Restated
Participation Agreement dated as of June 27, 2013 (as such agreement may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Participation Agreement”) among the Company, as Lessee, the Lessor, the
Lenders party thereto, and the Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings set forth therefor in the
Participation Agreement.
REQUESTED FUNDING DATE: _______________, 201_
The Company hereby requests that a Funding in the amount of
$______________________ be made on the Requested Funding Date. The Funding to be
made on the Requested Funding Date shall be allocated as follows:
[$________________ to a Eurodollar Funding with an Interest Period of _____
month(s)] [$____________________ to a Base Rate Funding].
The Company hereby certifies (i) that the foregoing requested amount, when added
to the outstanding Funded Amounts, do not exceed the total aggregate of the
Commitments of the Financing Parties, (ii) each of the provisions of the
Participation Agreement applicable to the Loans and Lessor Fundings requested
hereunder have been complied with as of the date of this Requisition, (iii) no
Default or Event of Default has occurred and is continuing, (iv) each of the
representations and warranties of the Lessee contained in any Operative
Agreement is true and correct in all material respects as of the date of this
Requisition and the date of the requested Funding, and (v) the foregoing
requested amount does not exceed the Construction Costs incurred as of the
Requested Funding Date that have not previously been funded under the
Participation Agreement.
The Company has caused this Requisition to the executed by its duly authorized
officer as of this _____ day of _________, 201_.
TECH DATA CORPORATION
By:                            
Name:                            
Title:                            












--------------------------------------------------------------------------------

Exhibit 10-BBx

EXHIBIT B
MATTERS TO COVER IN OPINION
OF COUNSEL TO LESSEE AND GUARANTORS
1.    The Lessee is a corporation validly created and existing under the laws of
the state in which it is organized, is duly qualified to do business and is in
good standing in the states in which it is organized, and is duly qualified in
such other jurisdictions as are necessary and material in order to own, lease or
operate its properties or to conduct its businesses. The Lessee has all the
requisite power to make, execute and deliver the particular Operative Agreements
to which it is a party and to incur and perform the obligations set forth
therein.


2.    The Lessee has authorized the execution, delivery and performance of the
Operative Agreements to which it is a party by all necessary corporate action.


3.    The execution and delivery of the Operative Agreements to which it is a
party, performance by the Lessee of its obligations under the Operative
Agreements to which it is a party, and the exercise by Lessee of the rights
created by the Operative Agreements to which it is a party do not (a) violate
the Lessee’s Articles of Incorporation or Bylaws; (b) constitute a breach of or
a default under any agreement or instrument to which the Lessee is a party or by
which any of its properties or assets are bound or affected of which I have
knowledge; (c) violate a judgment, decree or order of any court or
administrative tribunal, which judgment, decree or order is binding on the
Lessee or by which any of its properties or assets are bound or affected of
which I have knowledge; (d), violate Florida or Federal law, rule or regulation
or (e) result in the creation or imposition of any lien, charge, or encumbrance
of any nature whatsoever on any of the properties or assets of the Lessee, other
than as created by the Operative Agreements.


4.    Except as qualified below, the Operative Agreements to which Lessee is a
party constitute a legal, valid and binding obligation of the Lessee enforceable
in accordance with their respective terms.


5.    There are no actions, suits, proceedings or investigations, pending or
threatened, of which I have knowledge, in any court or before any arbitrator of
any kind or before or by any governmental or non-governmental body against
Lessee or its business or property, except actions, suits or proceedings that,
if adversely determined, would not, singly or in the aggregate, have a Material
Adverse Effect on Lessees or Guarantors, or on the ability of the Lessee to
perform its obligations under the Operative Agreements.


6.    [Charles V. Dannewitz has] executed and delivered the Operative Agreements
to which the Lessee, the alternative Lessees and Guarantors are a party and his
signature is genuine.


7.    Except for consents which have already been obtained, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, and governmental authority or any other person which has not been obtained
is necessary or required in connection

B-1

--------------------------------------------------------------------------------

Exhibit 10-BBx

with the execution, delivery or performance by, or enforcement against, the
Lessee under the Operative Agreements.



B-2

--------------------------------------------------------------------------------

Exhibit 10-BBx

Appendix A
Rules of Usage and Definitions


                                                    
I.    Rules of Usage
The following rules of usage shall apply to this Participation Agreement and the
Operative Agreements (and each appendix, schedule, exhibit and annex to the
foregoing) unless otherwise required by the context or unless otherwise defined
therein:
(a)    Except as otherwise expressly provided, any definitions set forth herein
or in any other document shall be equally applicable to the singular and plural
forms of the terms defined.
(b)    Except as otherwise expressly provided, references in any document to
articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.
(c)    The headings, subheadings and table of contents used in any document are
solely for convenience of reference and shall not constitute a part of any such
document nor shall they affect the meaning, construction or effect of any
provision thereof.
(d)    References to any Person shall include such Person, its successors and
permitted assigns and transferees.
(e)    Except as otherwise expressly provided, reference to any agreement means
such agreement as amended, modified, extended, supplemented, restated or
replaced from time to time in accordance with the applicable provisions thereof.
(f)    Except as otherwise expressly provided, references to any law includes
any amendment or modification to such law and any rules or regulations issued
thereunder or any law enacted in substitution or replacement therefor.
(g)    When used in any document, words such as “hereunder”, “hereto”, “hereof”
and “herein” and other words of like import shall, unless the context clearly
indicates to the contrary, refer to the whole of the applicable document and not
to any particular article, section, subsection, paragraph or clause thereof.
(h)    References to “including” means including without limiting the generality
of any description preceding such term and for purposes hereof the rule of
ejusdem generis shall not be applicable to limit a general statement, followed
by or referable to an enumeration of specific matters, to matters similar to
those specifically mentioned.
(i)    Unless the context indicates otherwise, the disjunctive “or” shall
include the conjunctive “and.”

Appendix A-1

--------------------------------------------------------------------------------

Exhibit 10-BBx

(j)    Each of the parties to the Operative Agreements and their counsel have
reviewed and revised, or requested revisions to, the Operative Agreements, and
the usual rule of construction that any ambiguities are to be resolved against
the drafting party shall be inapplicable in the construing and interpretation of
the Operative Agreements and any amendments or exhibits thereto.
II.    Definitions
“A Allocated Amount” means, with respect to any Property, the principal portion
of the related Allocated Amount equal to the Lessor’s Pro Rata Share of the
Maximum Residual Guarantee Amount for such Property.
“A Loan” means, with respect to any Property and any Lender, the principal
portion of the related Loans equal to such Lender’s Pro Rata Share of the
Maximum Residual Guarantee Amount for such Property.
“Acceleration” shall have the meaning given to such term in Section 5 of the
Credit Agreement.
“Administrative Agent” or “Agent” shall mean collectively, (a) SunTrust Equity
Funding, LLC, together with its Affiliates, as the administrative agent for the
Lenders under this Agreement and the other Operative Agreements and any
successor Administrative Agent who may be appointed pursuant to Section 6.9 of
the Credit Agreement, and (b) SunTrust Equity Funding, LLC, together with its
affiliates, as agent for itself and the Lenders under the Security Documents.
“Administrative Agent-Related Persons” shall mean Administrative Agent
(including any successor agent), together with its Affiliates.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“After Tax Basis” shall mean, with respect to any payment to be received, the
amount of such payment increased so that, after deduction of the amount of all
taxes required to be paid by the recipient calculated at the rate believed by
such recipient to be the highest marginal rate then applicable to the recipient
(less any tax savings realized as a result of the payment of the indemnified
amount) with respect to the receipt by the recipient of such amounts, such
increased payment (as so reduced) is equal to the payment otherwise required to
be made.
“Agent” see definition of “Administrative Agent”.
“Allocated Amount” means the Lessor Amount.

Appendix A-2

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Alternative Lessee” shall mean any Subsidiary of Tech Data that is an
alternative Lessee of any Property pursuant to Section 2.5 of the Lease.
“Applicable Funding Office” means for each Financing Party and for each Type of
Loan or Lessor Funding, the “Funding Office” of such Lender or Financing Party
(or of an affiliate of such Financing Party) designated for such Type of Loan or
Lessor Funding on the signature pages of the Participation Agreement or the
respective Assignment and Acceptance, or such other office of such Financing
Party (or an affiliate of such Financing Party) as such Financing Party may from
time to time specify to the Agent and the Lessee by written notice in accordance
with the terms of the Operative Agreements as the office by which its Loans or
Lessor Fundings of such Type are to be made and maintained.
“Applicable Margin” means, from time to time, the following percentages per
annum, based upon the Debt Ratings of both S&P and Moody’s as set forth below:
Pricing Level
Debt Ratings
S&P/Moody’s
Eurodollar Rate
Base Rate
1
BBB+/Baa1 or higher
1.125%
0.725%
2
BBB/Baa2
1.250%
0.850%
3
BBB-/Baa3
1.500%
1.100%
4
BB+/Ba1
1.750%
1.350%
5
Lower than BB+/Ba1
2.250%
1.850%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Tech Data’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest).
As of the Restatement Effective Date, the Applicable Margin shall be Pricing
Level 3. Thereafter, each change in the Applicable Margin resulting from a
publicly announced change in the Debt Rating shall be effective, in the case of
an upgrade, during the period commencing on the date of delivery by Tech Data to
the Agent of notice thereof pursuant to Section 7.03(e) of the Tech Data Credit
Agreement and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
“Appraisal” shall have the meaning given such term in Section 4.1 of the
Participation Agreement.
“Appraisal Procedure” shall have the meaning given such term in Section 22.4 of
the Lease.

Appendix A-3

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Appurtenant Rights” shall mean (i) all agreements, easements, rights of way or
use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land underlying any Improvements, or the Improvements, including, without
limitation, the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Land and (ii) all permits,
licenses and rights, whether or not of record, appurtenant to such Land.
“Assignment and Acceptance” shall mean the Assignment and Acceptance in the form
attached as Exhibit C to the Credit Agreement.
“Attorney Costs” shall mean and include all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel.
“Attributable Indebtedness” has the meaning set forth in the Tech Data Credit
Agreement, without giving effect to any waiver, amendment or modification of the
Tech Data Credit Agreement unless the Consent Requirement has been satisfied.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Lessee and its Subsidiaries for the fiscal year ended January 31, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Lessee and its Subsidiaries,
including the notes thereto.
“B Allocated Amount” means, with respect to any Property, the amount equal to
the Allocated Amount minus the A Allocated Amount related to such Property.
“B Loan” means, with respect to any Property and any Lender, the amount equal to
the principal of such Lender’s Loans related to such Property minus such
Lender’s A Loans.
“Bankruptcy Code” shall mean Title 11 of the U.S. Code entitled “Bankruptcy” as
now or hereafter in effect, or any successor thereto;
“Base Rate” shall mean the highest of (i) the rate which SunTrust Bank announces
from time to time as its prime lending rate, as in effect from time to time,
(ii) the Federal Funds Rate, as in effect from time to time, plus one-half of
one percent (0.50%) per annum and (iii) the Interbank Offered Rate determined on
a daily basis for an Interest Period of one (1) month, plus one percent (1.00%)
per annum (any changes in such rates to be effective as of the date of any
change in such rate). SunTrust Bank’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. SunTrust Bank may make commercial loans or other loans at rates of
interest at, above, or below SunTrust Bank’s prime lending rate. Any change in
the “prime rate” announced by SunTrust Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Funding” shall mean a Funding that bears interest (with respect to
the Loans included therein) and Yield (with respect to the Lessor Fundings
included therein) based on the Base Rate.

Appendix A-4

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Base Rate Lessor Funding” shall mean a Lessor Funding bearing a Yield based on
the Base Rate.
“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.
“Basic Documents” shall mean, collectively, the Participation Agreement, the
Lease, the Credit Agreement, the Guaranty Agreement, the Construction Agency
Agreement and the Notes.
“Basic Rent” shall mean, the sum of (i) the Loan Basic Rent and (ii) the Lessor
Basic Rent, calculated as of the applicable date on which Basic Rent is due.
“Basic Term” shall mean the period beginning on the Basic Term Commencement Date
and ending on the Basic Term Expiration Date.
“Basic Term Commencement Date” or “Term Commencement Date” shall have the
meaning specified in Section 2.2 of the Lease.
“Basic Term Expiration Date” shall have the meaning specified in Section 2.2 of
the Lease.
“Benchmark Financial State” means the Lessee’s financial condition as reflected
in its audited financial statements for the fiscal year ended January 31, 2012
as such financial condition has been updated in Lessee’s earnings release dated
March 4, 2013, as modified by the expected effect on earnings resulting from the
Specified Matters to the extent such modification is described in the SEC
Filing.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meaning specified in the preamble of the Credit
Agreement.
“Borrowing Date” shall mean any Business Day specified in a notice delivered
pursuant to Section 2.3 of the Credit Agreement as a date on which the Lessee
requests the Lenders to make Loans hereunder.
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Florida, New York or Atlanta, Georgia are closed; in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Casualty” shall mean any damage or destruction of all or any portion of a
Property as a result of a fire or other casualty.
“Category” with respect to any Commitment or Loan shall mean a Commitment or
Loan with respect to Series A Loans or Series B Loans, as the case may be.

Appendix A-5

--------------------------------------------------------------------------------

Exhibit 10-BBx

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.
“Change in Law” means any of the following: (x) the adoption of any applicable
law, rule, or regulation, or any change in any applicable law, rule, or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Financing
Party (or its Applicable Funding Office) with any request or directive (whether
or not having the force of law) of any such governmental authority, central bank
or comparable agency, in each case occurring after the Restatement Effective
Date (but shall include, without limitation, any change made or which becomes
effective on the basis of a law, treaty, rule, regulation, interpretation
administration or implementation then in force, the effective date of which
change is delayed by the terms of such law, treaty, rule, regulation,
interpretation, administration or implementation), (y) the Dodd-Frank Wall
Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R. 4173) and all
requests, rules, regulations, guidelines, interpretations or directives
promulgated thereunder or issued in connection therewith, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the Restatement
Effective Date, and (z) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent

Appendix A-6

--------------------------------------------------------------------------------

Exhibit 10-BBx

governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Claims” shall mean any and all obligations, liabilities, losses, actions,
suits, penalties, claims, demands, costs and expenses (including, without
limitation, reasonable attorney’s fees and expenses) of any nature whatsoever
(including without limitation claims brought against the Lessor by an
Indemnified Person pursuant to Section 10.5).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.
“Collateral” shall mean all assets of the Lessor or the Lessee, now owned or
hereafter acquired, upon which a lien is purported to be created by the Security
Documents.
“Commitment” shall mean (i) as to any Lender, the obligation of such Lender to
make and/or continue Series A Loans or Series B Loans, as the case may be, to
the Lessor hereunder in an aggregate principal amount at any one time
outstanding not to exceed the respective amounts for such Category set forth
opposite such Lender’s name on Schedule 1.2 of the Credit Agreement, as such
amounts may be reduced or increased from time to time in accordance with the
provisions of this Agreement (including Section 11.5 of this Agreement), the
Credit Agreement or the Lease and (ii) as to the Lessor, the Lessor Commitment.
“Commitment Percentage” shall mean, as to any Financing Party at any time, (i)
the percentage which such Financing Party’s Commitment with respect to Loans or
Lessor Fundings, as applicable, then constitutes of the aggregate Commitments of
all Financing Parties or (ii) the percentage which the aggregate principal
amount of such Financing Party’s Loans or Lessor Advances, as applicable, then
outstanding constitutes of the aggregate principal amount of all of the Loans
and Lessor Advances then outstanding.
“Completion Date” shall have the meaning assigned to such term in the
Construction Agency Agreement.
“Condemnation” shall mean any taking or sale of the use, access, occupancy,
easement rights or title to any Property or any part thereof, wholly or
partially (temporarily or permanently), by or on account of: (a) any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including any action by a Governmental
Authority to change the grade of, or widen the streets adjacent to, any Property
or alter the pedestrian or vehicular traffic flow to any Property so as to
result in a change in access to such Property, or (b) an eviction by paramount
title or any transfer made in lieu of any such proceeding or action.
“Consent Requirement” means that no amendment, restatement, waiver or
modification of the Tech Data Credit Agreement that affects any term defined
herein by reference to the Tech Data Credit Agreement is effective for purposes
of the Operative Agreements unless the Majority Financing Parties and the Agent
shall have consented thereto in writing.

Appendix A-7

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Construction Agency Agreement” shall mean the Construction Agency Agreement
dated as of the Restatement Effective Date, between the Lessor and the Lessee,
in its capacity as Construction Agent, as such Construction Agency Agreement may
from time to time be supplemented, further amended, restated or modified in
accordance with the terms thereof.
“Construction Agent” shall mean the Lessee in its capacity as construction agent
under the Construction Agency Agreement.
“Construction Period Termination Date” shall have the meaning assigned to such
term in the Construction Agency Agreement.
“Construction Purchase Price” shall have the meaning assigned to such term in
the Construction Agency Agreement.
“Construction Term” shall have the meaning assigned to such term in the
Construction Agency Agreement.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Covenant to Pay Obligations” shall have the meaning given to such term in
Section 7.7 of this Agreement.
“Credit Agreement” shall mean the Fourth Amended and Restated Credit Agreement,
dated as of the Restatement Effective Date, among the Lessor, the Agent, and the
Lenders, as such agreement may be further amended, modified, restated or
supplemented from time to time in accordance with the terms thereof.
“Credit Agreement Default” shall mean any event or condition which, with the
lapse of time or the giving of notice, or both, would constitute a Credit
Agreement Event of Default.
“Credit Agreement Event of Default” shall mean any event or condition defined as
an “Event of Default” in Section 5 of the Credit Agreement.
“Credit Documents” shall mean the Credit Agreement, the Notes, and the Security
Documents.
“Credit Parties” shall mean, collectively, the Lessee and the Guarantors.
“Debt Rating” shall have the meaning set forth in the definition of the
Applicable Margin.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United

Appendix A-8

--------------------------------------------------------------------------------

Exhibit 10-BBx

States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Deed” shall mean a warranty deed regarding Land or Improvements in form and
substance satisfactory to the Lessor and the Agent.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Deficiency Balance” shall have the meaning given to such term in Section
22.1(b) of the Lease.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of Tech Data organized under the
laws of any political subdivision of the United States.
“Election Notice” shall mean a notice from the Lessee exercising its Purchase
Option pursuant to Section 20.1(b)(ii) of the Lease.
“Environmental Claim” shall mean any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding, or claim (whether administrative, judicial, or private
in nature) arising (a) pursuant to, or in connection with, any actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Substance, (c) from or with respect to any abatement, removal, remedial,
corrective, or other response action in connection with a Hazardous Material,
Environmental Law, or other similar order of a Governmental Authority or (d)
from or with respect to any actual or alleged damage, injury, threat, or harm to
health, safety, natural resources, or the environment.
“Environmental Indemnity” means any indemnity pursuant to Section 10.3, or any
indemnity with respect to an Environmental Claim.
“Environmental Law” shall mean any Law, permit, consent, approval, license,
award, or other authorization or requirement of any Governmental Authority
relating to emissions, discharges, releases, threatened releases of any
Hazardous Substance into ambient air, surface water, ground water, publicly
owned treatment works, septic system, or land, or otherwise relating to the
handling, storage, treatment, generation, use, emission or disposal of any
Hazardous Substance or pollution or to the protection of health or the
environment, including without limitation CERCLA, the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., and state or local statutes analogous
thereto.

Appendix A-9

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Lessee, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Violation” shall mean any activity, occurrence or condition that
violates or threatens to violate (if the threat requires correction or
remediation under any Environmental Law and is not corrected or remediated
during any grace period allowed under such Environmental Law) or results in or
threatens (if the threat requires correction or remediation under any
Environmental Law and is not corrected or remediated during any grace period
allowed under such Environmental Law) to result in noncompliance with any
Environmental Law.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Tech Data within the meaning of Sections 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lessee or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Lessee or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or receipt of
notification by the Lessee that any Multiemployer Plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Lessee or any ERISA Affiliate.
“Eurodollar Funding” shall mean a Funding that bears interest (with respect to
the Loans included therein) and Yield (with respect to the Lessor Fundings
included therein) based on the Eurodollar Rate.
“Eurodollar Lessor Funding” shall mean a Lessor Funding bearing a Yield based on
the Eurodollar Rate.

Appendix A-10

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Reserve Rate.
“Eurodollar Rate” or “Eurodollar Reserve Rate” shall mean for any Interest
Period with respect to any Eurodollar Loan or Eurodollar Funding, a rate per
annum determined by the Agent according to the following formula:


Eurodollar Rate =


Interbank Offered Rate
1 – Reserve Requirement


+ Applicable Margin



“Event of Default” shall mean a Lease Event of Default, a Guaranty Event of
Default or a Credit Agreement Event of Default.
“Excepted Payments” shall mean:
(a)    all indemnity payments (including indemnity payments made pursuant to
Section 10 of the Participation Agreement), whether made by adjustment to Basic
Rent or otherwise, to which the Lessor or any of its Affiliates, agents,
officers, directors or employees is entitled;
(b)    any amounts (other than Basic Rent, Termination Value, or Purchase Option
Price) payable under any Operative Agreement to reimburse the Lessor or any its
Affiliates for performing or complying with any of the obligations of the Lessee
under and as permitted by any Operative Agreement (including without limitation
any reimbursement of the reasonable expenses of the Lessor incurred in
connection with any such payment);
(c)    any amount payable to the Lessor by any transferee of such interest of
the Lessor as the purchase price of the Lessor’s interest in the Property (or
portion thereof);
(d)    any insurance proceeds (or payments with respect to risks self-insured or
policy deductibles) under liability policies other than such proceeds or
payments payable to the Agent or any Lender;
(e)    any insurance proceeds under policies maintained by the Lessor other than
such proceeds payable to the Agent or any Lender;
(f)    Transaction Expenses or other amounts or expenses paid or payable to or
for the benefit of the Lessor;
(g)    all right, title and interest of the Lessor to any Property or any
portion thereof or any other property to the extent any of the foregoing has
been released from the Liens of the Security Documents and the Lease pursuant to
the terms thereof;

Appendix A-11

--------------------------------------------------------------------------------

Exhibit 10-BBx

(h)    upon termination of the Credit Agreement pursuant to the terms thereof,
all remaining property covered by the Lease or Security Documents;
(i)    all payments in respect of the Yield;
(j)    any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (i) above; and
(k)    any rights of either the Lessor to demand, collect, sue for or otherwise
receive and enforce payment of any of the foregoing amounts, provided that such
rights shall not include the right to terminate the Lease.
“Excepted Rights” shall mean the rights retained by the Lessor pursuant to
Section 8.2(a) of the Credit Agreement.
“Excess Land” means, with respect to any Property, that portion of the related
Land that is not necessary or useful for the Lessee’s intended use of such
Property.
“Excess Land Purchase Price” means, with respect to any Excess Land of any
Property, the cost of the Land related to such Property times the ratio of (i)
the acreage of such Excess Land over (ii) the acreage of the Land related to
such Property.
“Excess Proceeds” shall mean the excess, if any, of the aggregate of all awards,
compensation or insurance proceeds payable in connection with a Casualty or
Condemnation over the Termination Value paid by the Lessee pursuant to the Lease
with respect to such Casualty or Condemnation.
“Excluded Swap Obligation” means any Swap Contract that arises from any guaranty
or collateral pledge with respect to the Obligations that becomes impermissible
under the Commodity Exchange Act, 7 U.S.C. § 1 et seq., as amended from time to
time, and any successor statute (the “Commodity Exchange Act”), or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of any
Guarantor’s failure for any reason not to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guaranty
becomes effective with respect to such related Swap Contract.
“Existing Credit Agreement” shall have the meaning assigned thereto in the
Credit Agreement.
“Existing Lease” shall have the meaning assigned thereto in the recitals to the
Lease.
“Existing Lender” shall mean any “Lender” as defined in the Existing
Participation Agreement.
“Existing Loan” shall mean any “Loan” as defined in the Existing Participation
Agreement, which Loan was advanced prior to the Restatement Effective Date.
“Existing Operative Agreements” shall mean the Existing Participation Agreement,
the Existing Credit Agreement and the Existing Lease.

Appendix A-12

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Existing Participation Agreement” shall have the meaning assigned thereto in
the recitals to the Participation Agreement.
“Existing Series A Loan” shall mean any “Series A Loan” as defined in the
Existing Credit Agreement, which loan was advanced prior to the Restatement
Effective Date.
“Existing Series B Loan” shall mean any “Series B Loan” as defined in the
Existing Credit Agreement, which loan was advanced prior to the Restatement
Effective Date.
“Existing Trade Receivables Facilities” has the meaning set forth in the Tech
Data Credit Agreement, without giving effect to any waiver, amendment or
modification of the Tech Data Credit Agreement unless the Consent Requirement
has been satisfied.
“Exiting Lenders” has the meaning set forth in Section 1.2 of the Participation
Agreement.
“Expansion” has the meaning assigned to such term in the Construction Agency
Agreement.
“Expansion Land Portion” has the meaning assigned to such term in the
Construction Agency Agreement.
“Expansion Property” means the Expansion Land Portion, any and all Improvements
located or constructed on the Expansion Land Portion at any time and all
Fixtures related to, or used in connection with, such Improvements or funded by
the Financing Parties.
“Expiration Date” shall mean the Basic Term Expiration Date, or such later date
as the Lease may be renewed pursuant to Section 21.1 of the Lease or such
earlier date as the Lease may be terminated in accordance with the Lease.
“Expiration Date Purchase Option” shall mean the Lessee’s option to purchase all
(but not less than all) of the Properties on the Expiration Date.
“Fair Market Sales Value” shall mean, with respect to any Property, the amount,
which in any event, shall not be less than zero, that would be paid in cash in
an arms-length transaction between an informed and willing purchaser and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, such Property. Fair Market Sales Value of any Property
shall be determined based on the assumption that, except for purposes of
Sections 17 and 22 of the Lease, such Property is in the condition and state of
repair required under Section 10.1 of the Lease and the Lessee is in compliance
with the other requirements of the Operative Agreements.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.

Appendix A-13

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to SunTrust Bank on such day on such
transactions as determined by the Agent.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.
“Fee Letter” shall mean the amended and restated agency fee letter, dated as of
the Restatement Effective Date, between the Lessee and the Agent, as it may be
further amended, supplemented or otherwise modified from time to time.
“Financing Parties” shall mean, collectively, the Lessor and the Lenders.
“Fixtures” shall mean all fixtures relating to the Improvements, including all
components thereof, located in or on the Improvements, together with all
replacements, modifications, alterations and additions thereto.
“Foreign Financing Party” shall mean any Financing Party that is organized under
the laws of a jurisdiction other than that in which the Lessee is resident for
tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” has the meaning set forth in the Tech Data Credit
Agreement, without giving effect to any waiver, amendment or modification of the
Tech Data Credit Agreement unless the Consent Requirement has been satisfied.
“Full Recourse Event” shall have the meaning assigned to such term in the
Construction Agency Agreement.
“Funding” shall mean any advance of funds (consisting of Loans by the Lenders to
the Lessor and Lessor Fundings by the Lessor to, or on behalf of, the Lessee,
and including the continuation of any existing Loans and Lessor Fundings on the
Restatement Effective Date).
“Funding Date” shall mean the Restatement Effective Date and each other date on
which a Funding is made.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

Appendix A-14

--------------------------------------------------------------------------------

Exhibit 10-BBx

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Legal Requirement, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use, occupancy, zoning and operation of any Property.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, or (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (b) any Lien on any assets of
such Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” shall mean collectively, Tech Data and all Significant Subsidiaries
that are Domestic Subsidiaries of Tech Data (excluding, however, Tech Data
Finance SPV, Inc. or any Domestic Subsidiary that is a Special Purpose Finance
Subsidiary) and each other Person that joins as a Guarantor pursuant to Section
3.6 of the Participation Agreement or otherwise, together with their successors
and assigns.
“Guaranty Agreement” or “Guaranty” shall mean, collectively, (a) the Third
Amended and Restated Guaranty Agreement (Lessee Obligations) dated as of the
Restatement Effective Date by each Guarantor to the Lessor and the Agent, (for
the benefit of itself and the Financing Parties), and (b) any other Guaranty
Agreement by any Guarantor in favor of the Agent and the Financing Parties, as
each such agreement may be amended, supplemented, restated or modified from time
to time in accordance with the terms thereof.

Appendix A-15

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Guaranty Event of Default” shall mean any an “Event of Default” as defined in
the Guaranty Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hazardous Substance” shall mean any of the following: (i) any petroleum or
petroleum product, explosives, radioactive material, asbestos, formaldehyde,
polychlorinated biphenyls, lead and radon gas; (ii) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste, or pollutant, in each case whether naturally occurring, man-made or the
by-product of any process, that is toxic, harmful or hazardous to the
environment or human health or safety as determined in accordance with any
Environmental Law; or (iii) any substance, material, product, derivative,
compound or mixture, mineral, chemical, waste, gas, medical waste or pollutant
that would support the assertion of any claim under any Environmental Law,
whether or not defined as hazardous as such under any Environmental Law.
“Headquarters Property” shall mean the Property located in Clearwater, Florida,
it being understood that from and after the Restatement Effective Date, the
Expansion Property shall be a separate Property from the Headquarters Property.
“Impositions” shall mean, except to the extent described in the following
sentence, any and all liabilities, losses, expenses, costs, charges and Liens of
any kind whatsoever for fees, taxes, levies, imposts, duties, charges,
assessments or withholdings (“Taxes”) including without limitation (i) any real
and personal property taxes, including personal property taxes on any property
covered by the Lease that is classified by Governmental Authorities as personal
property, frontage taxes and real estate or ad valorem taxes in the nature of
property taxes; (ii) any sales taxes, use taxes and other similar taxes
(including rent taxes and intangibles taxes); (iii) any excise taxes; (iv) any
real estate transfer taxes, conveyance taxes, mortgage taxes, stamp taxes and
documentary recording taxes and fees; (v) any taxes that are or are in the
nature of franchise, income, value added, privilege and doing business taxes,
license and registration fees; (vi) any assessments on any Property, including
all assessments for public improvements or benefits, whether or not such
improvements are commenced or completed within the Term; and (vii) any tax,
Lien, assessment or charge asserted, imposed or assessed by the PBGC or any
governmental authority succeeding to or performing functions similar to, the
PBGC; and in each case all interest, additions to tax and penalties thereon,
which at any time prior to, during or with respect to the Term or in respect of
any period for which the Lessee shall be obligated to pay Supplemental Rent, may
be levied, assessed or imposed by any Governmental Authority upon or with
respect to (a) any Property or any part thereof or interest therein; (b) the
leasing, financing, refinancing, demolition, construction, substitution,
subleasing, assignment, control, condition, occupancy, servicing, maintenance,
repair, ownership, possession, activity conducted on, delivery, insuring, use,
operation, improvement, transfer of title, return or other disposition of any
Property or any part thereof or interest therein; (c) the Notes or other
indebtedness with respect to any Property or any part thereof or interest
therein; (d) the rentals,

Appendix A-16

--------------------------------------------------------------------------------

Exhibit 10-BBx

receipts or earnings arising from any Property or any part thereof or interest
therein; (e) the Operative Agreements, the performance thereof, or any payment
made or accrued pursuant thereto; (f) the income or other proceeds received with
respect to any Property or any part thereof or interest therein upon the sale or
disposition thereof; (g) any contract relating to the construction, acquisition
or delivery of the Improvements or any part thereof or interest therein; (h) the
issuance of the Notes; or (i) otherwise in connection with the transactions
contemplated by the Operative Agreements.
The term “Imposition” shall not mean or include:
(i)    Taxes and impositions (other than Taxes that are, or are in the nature
of, withholding, sales, use, rental, value added, transfer or property taxes)
that are imposed on an Indemnified Person (other than Lessor) by the United
States federal government or (in the case of a Person organized under the laws
of a foreign country) by a Governmental Authority of such country, and that are
in each case based on or measured by the net income (including taxes based on
capital gains and minimum taxes or franchise taxes) of such Person; provided
that this clause (i) shall not apply to (and shall not exclude) any Tax or
imposition imposed with respect to a payment (including any Rent payment) except
for (A) the portion of such payment constituting interest on a Loan or Yield or
(B) any such Tax or imposition to the extent it arises because an Indemnified
Person has previously written off as uncollectable (and reduced the tax basis
for) an Obligation which it has subsequently collected, and provided, further
that this clause (i) shall not be interpreted to prevent a payment from being
made on an After Tax Basis if such payment is otherwise required to be so made;
(ii)    Taxes and impositions (other than Taxes that are, or are in the nature
of, sales, use, rental, value added, transfer or property taxes) that are
imposed on any Indemnified Person (other than Lessor) by any state or local
jurisdiction or taxing authority within any state or local jurisdiction and that
are based upon or measured by the net income or net receipts; provided that this
clause (ii) shall not apply to (and shall not exclude) (A) any Tax or imposition
imposed with respect to a payment (including any Rent payment) except for
(I) the portion of such payment constituting interest on a Loan or Yield or
(II) any such Tax or imposition to the extent it arises because an Indemnified
Person has previously written off (and reduced the tax basis for) an Obligation
which it has subsequently collected, or (B) any Tax or imposition imposed on an
Indemnified Person by any state or local jurisdiction if such Tax or imposition
would not arise as to such Person but for the location, possession or use of any
Property in such jurisdiction; and provided, further, that this clause (ii)
shall not be interpreted to prevent a payment from being made on an After Tax
Basis if such payment is otherwise required to be so made;
(iii)    any Tax or imposition to the extent, but only to such extent, it
relates to any act, event or omission that occurs after the termination of the
Lease and redelivery or sale of the property in accordance with the terms of the
Lease (but not any Tax or imposition that relates to such termination,
redelivery or sale or to any period prior to such termination, redelivery or
sale); or

Appendix A-17

--------------------------------------------------------------------------------

Exhibit 10-BBx

(iv)    any Taxes which are imposed on an Indemnified Person as a result of the
gross negligence or willful misconduct of such Indemnified Person itself (as
opposed to any gross negligence or willful misconduct imputed to such
Indemnified Person), but not Taxes imposed as a result of the ordinary
negligence of such Person.
Any Tax or imposition excluded from the defined term “Imposition” by any one of
the foregoing clauses (i) through (iv) shall not be construed as constituting an
Imposition by any provision of any other of the aforementioned clauses.
“Improvements” shall mean, with respect to the construction, renovation or
Modification of a Property, all buildings, structures, Fixtures, and other
improvements of every kind existing at any time and from time to time on or
under the Land purchased, leased or otherwise acquired using the proceeds of the
Loans or the Lessor Fundings, together with any and all appurtenances to such
buildings, structures or improvements, including sidewalks, utility pipes,
conduits and lines, parking areas and roadways, and including all Modifications
and other additions to or changes in the Improvements at any time, including
without limitation (a) any Improvements existing as of the Property Closing Date
as such Improvements may be referenced on the applicable Requisition and (b) any
Improvements made subsequent to such Property Closing Date.
“Incorporated Covenants” shall have the meaning specified in Section 7.3A(a) of
the Participation Agreement.
“Indebtedness” has the meaning set forth in the Tech Data Credit Agreement,
without giving effect to any waiver, amendment or modification of the Tech Data
Credit Agreement unless the Consent Requirement has been satisfied.
“Indemnified Claims” shall mean, collectively, any and all Claims for which the
Indemnity Provider is required to indemnify any Person pursuant to Section 10.1,
10.2 or 10.3 of the Participation Agreement.
“Indemnified Person” shall mean each of the Financing Parties, the Agent, and
their respective successors, assigns, directors, shareholders, partners,
officers, employees, agents, members and Affiliates.
“Indemnity Provider” shall mean, collectively, the Lessee and each Alternative
Lessee, whose obligations as Indemnity Provider under the Operative Agreements
shall be joint and several.
“Insurance Requirements” shall mean (a) all terms and conditions of any
insurance policy either required by the Lease or any other Operative Agreement
to be maintained by the Lessee, and (b) all requirements of the issuer of any
such policy.
“Interbank Offered Rate” shall mean, for any Interest Period with respect to any
Eurodollar Loan or Eurodollar Funding:
(a)    the rate per annum equal to the British Bankers Association LIBO Rate
(“BBA LIBOR”) as published by Bloomberg (or other commercially available sources

Appendix A-18

--------------------------------------------------------------------------------

Exhibit 10-BBx

providing quotations of BBA LIBOR, as determined by the Agent from time to time)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period for deposits in U.S. Dollars with a
maturity comparable to such Interest Period, or
(b)    in the event the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Agent to be the average (rounded
upward to the next 1/16th of 1%) of the rates per annum at which deposits in the
applicable currency in an amount equal to the approximate amount of the
Eurodollar Loan or Eurodollar Funding being made, continued or converted and for
a maturity comparable to such Interest Period are offered to major banks in the
London interbank market at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the commencement of such Interest Period.
“Interest Period” shall mean, for each Eurodollar Loan and Eurodollar Lessor
Fundings for a specified Property (i) initially, the period commencing on the
conversion or continuation date, as the case may be, with respect to such
Eurodollar Loan or Eurodollar Lessor Funding and ending, in the case of any
Eurodollar Loan or Eurodollar Lessor Funding, one, two, three, four or six
months thereafter, as selected by the Lessee in its notice of borrowing,
Funding, continuation or conversion, as the case may be, given with respect
thereto; and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or Eurodollar
Lessor Funding and ending one, two, three, four or six months thereafter, as
selected by the Lessee by irrevocable notice to Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, however, that all of the foregoing
provisions relating to Interest Periods are subject to the following: (A) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then on the next preceding Business Day), (B) no Interest Period shall extend
beyond the Maturity Date, (C) where an Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month in which the
Interest Period is to end, such Interest Period shall end on the last Business
Day of such calendar month, and (D) on any day the sum of the Interest Periods
in effect under the Operative Agreements for all Eurodollar Loans and Eurodollar
Lessor Fundings shall not exceed six (6) in the aggregate.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.
“IRS” shall mean the United States Internal Revenue Service, or any successor or
analogous organization.
“Land” shall mean (a) a parcel or parcels of real property that is described on
Schedule I-C to each applicable Lease Supplement executed and delivered in
accordance with the requirements of Section 2.4 of the Lease and, to the extent
set forth in any Requisition or Schedule, may include without limitation a
leasehold interest in such Land and (b) all Appurtenant Rights with respect to
any such Land.

Appendix A-19

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lease” or “Lease Agreement” shall mean the Fourth Amended and Restated Lease
Agreement dated as of the Restatement Effective Date, between the Lessor and the
Lessee, together with any Lease Supplements thereto, as such Lease Agreement may
from time to time be supplemented, further amended, restated or modified in
accordance with the terms thereof.
“Lease Default” shall mean any event or condition which, with the lapse of time
or the giving of notice, or both, would constitute a Lease Event of Default.
“Lease Event of Default” shall have the meaning specified in Section 17.1 of the
Lease.
“Lease Supplement” shall mean each Lease Supplement or Amended and Restated
Lease Supplement executed by the Lessee with respect to a Property, together
with all attachments and schedules thereto, as such Lease Supplement or Amended
and Restated Lease Supplement may be supplemented, amended, restated or modified
from time to time.
“Legal Requirements” shall mean all foreign, Federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Agent, any Financing Party or
any Improvements or the taxation, demolition, construction, use or alteration of
such Improvements, whether now or hereafter enacted and in force, including
without limitation any that require appraisals, repairs, modifications or
alterations in or to any Property or in any way limit the use and enjoyment
thereof (including all building, zoning and fire codes and the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and any other similar
Federal, state or local laws or ordinances and the regulations promulgated
thereunder) and any that may relate to environmental requirements (including all
Environmental Laws), and all permits, certificates of occupancy, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments which are either of
record or known to the Lessee affecting any Property or the Appurtenant Rights.
“Lender Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed and executed for filing in the applicable
jurisdiction in order to evidence or perfect the Agent’s security interest (for
itself and on behalf of the Lenders) in any Improvements.
“Lenders” shall mean the several banks and other financial institutions from
time to time party to the Credit Agreement.
“Lessee” shall have the meaning set forth in the Lease.

Appendix A-20

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Lessee/Borrower Party” shall mean the Lessee, the Lessor, any Guarantor or any
Person (except the Financing Parties, the Agent or any of their respective
Affiliates) from time to time party to any Operative Agreement.
“Lessor” shall have the meaning set forth in the Lease.
“Lessor Amount” shall mean as of any date, the aggregate amount of Lessor
Fundings made or deemed made by Lessor pursuant to the Participation Agreement
(not including any proceeds of the Loans made to Lessor) less any payments of
any Lessor Fundings received by the Lessor pursuant to the Operative Agreements.
“Lessor Basic Rent” shall mean the scheduled Yield due on the Lessor Fundings on
any Scheduled Interest Payment Date.
“Lessor Commitment” shall mean, as to Lessor, the obligation of Lessor to make
and/or continue Lessor Fundings in an aggregate principal amount at any time
outstanding not to exceed $51,658,075.58.
“Lessor Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed and executed for filing in the applicable
jurisdictions in order to evidence or perfect the Lessor’s interest under the
Lease to the extent the Lease is a security agreement or a mortgage.
“Lessor Funding” shall mean any Funding made, deemed made or continued by Lessor
pursuant to the terms of the Participation Agreement.
“Lessor Lien” shall mean any Lien, true lease or sublease or disposition of
title arising as a result of (a) any claim against the Lessor not resulting from
the transactions contemplated by the Operative Agreements, (b) any act or
omission of the Lessor which is not required or permitted by the Operative
Agreements or is in violation of any of the terms of the Operative Agreements,
(c) any claim against the Lessor with respect to Taxes or Transaction Expenses
which the Lessee is not responsible for payment pursuant to Section 6 of the
Participation Agreement or against which the Lessee is not required to indemnify
Lessor pursuant to Section 10 of the Participation Agreement or (d) any claim
against the Lessor arising out of any transfer by the Lessor of all or any
portion of the interest of the Lessor in the Properties or the Operative
Agreements other than the transfer of title to or possession of any Properties
by the Lessor pursuant to and in accordance with the Lease, the Credit
Agreement, the Security Agreement, the Construction Agency Agreement or the
Participation Agreement or pursuant to the exercise of the remedies set forth in
Article XVII of the Lease.
“Lessor Property Cost” shall mean with respect to a Property an amount equal to
the outstanding Lessor Fundings with respect thereto (including Lessor Fundings
made or continued on the Restatement Effective Date with respect to such
Property).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

Appendix A-21

--------------------------------------------------------------------------------

Exhibit 10-BBx

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Limited Event of Default” means an Event of Default under (i) paragraph (d),
(e), (f), (g), (h) or (p) of Section 17.1 of the Lease, solely if the breach of
the related covenant, representation or warranty was based on a subjective
interpretation of the term “diligently,” “reasonable,” “reasonably,”
“practical,” “necessary,” “adequate,” “usually,” “desirable,” “reasonably
likely,” “material,” “materially,” “Material Adverse Effect,” “materially
adversely affect,” “material adverse change,” “materially and adversely
affects,” “material adverse effect,” “adverse,” “adversely,” “substantial,” or
“substantially”, or any Event of Default based solely on the subjective
interpretation of any term that gives rise to a cross default under paragraph
(h) of Section 17.1 of the Lease; provided, however, if the Event of Default,
covenant or representation or warranty relates to the use of any Property, then
such Event of Default, covenant or representation or warranty will not be deemed
a Limited Event of Default, (ii) paragraph (n) of Section 17.1 of the Lease
unless such Change of Control is consented to by Tech Data prior to the
effectiveness of such Change of Control, (iii) paragraph (d) of Section 17.1 of
the Lease if such Event of Default is an Agency Agreement Event of Default
resulting from a Construction Force Majeure Event or (iv) paragraph (e) or (f)
of Section 17.1 of the Lease solely if such breach is based on a covenant that
is incorporated by reference from a New Facility and which incorporated covenant
is more stringent vis-à-vis Tech Data than the Incorporated Covenants in effect
on the Restatement Effective Date.
“Limited Recourse Amount” shall mean, with respect to any Property as of a
specified date, an amount equal to the Termination Value with respect to such
Property on such date, less the Maximum Residual Guarantee Amount as of such
date with respect to such Property.
“Loan Basic Rent” shall mean the interest due on the Loans on any Scheduled
Interest Payment Date pursuant to the Credit Agreement (but not including
interest on any overdue amounts under Section 2.8(c) of the Credit Agreement or
otherwise).
“Loan Property Cost” shall mean, with respect to each Property at any date of
determination, an amount equal to (a) the aggregate principal amount of Loans
(including without limitation Loans made or continued on the Restatement
Effective Date with respect to such Property) made on or prior to such date with
respect to such Property minus (b) the aggregate amount of prepayments or
repayments as the case may be of the Loans allocated to reduce the Loan Property
Cost of such Property pursuant to Section 2.6(c) of the Credit Agreement.
“Loans” shall mean, collectively, the Series A Loans and the Series B Loans.
“Majority Financing Parties” shall mean, at any time, Financing Parties who have
Loans and Lessor Fundings with an aggregate outstanding principal amount
representing at least 51% of the aggregate outstanding principal amount of all
Loans and Lessor Fundings.

Appendix A-22

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Marketing Period” shall mean, if the Lessee has given an Election Notice in
accordance with Section 20.1 of the Lease, the period commencing on the date
such Sale Notice is given and ending on the Expiration Date.
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Lessee and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Credit Party to perform its obligations under any Operative
Agreement to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Operative Agreement to which it is a party, (d) a material adverse effect on
the validity, priority or enforceability of any Lien on any Property created by
any of the Operative Agreements, or (e) the value, utility or useful life of any
Property or the use, or ability of the Lessee to use, any Property for the
purpose for which it was intended.
“Maturity Date” shall mean the Expiration Date.
“Maximum Residual Guarantee Amount”, with respect to any Property, shall mean an
amount equal to the amount listed for such Property on Schedule 1 to the
Participation Agreement (it being understood, that with respect to a Segregated
Property, the Maximum Residual Guarantee Amount shall mean the sum of the
Maximum Residual Guarantee Amount for the Land related to such Property, plus
the Maximum Residual Guarantee Amount for the Improvements related to such
Property, unless otherwise expressly stated) or, in the case of the Expansion
Property, the amount listed on the Completion Date Certificate (as defined in
the Construction Agency Agreement), which shall be the amount equal to 85.5% of
the Project Actual Cost (as defined in the Construction Agency Agreement).
“Modifications” shall have the meaning specified in Section 11.1(a) of the
Lease.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage Instrument” shall mean any mortgage, deed of trust or any other
instrument executed by the Lessor in favor of the Agent and evidencing a Lien on
a Property, in form and substance reasonably acceptable to the Agent.
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which Tech Data or any ERISA Affiliate makes
or is obligated to make contribution, or during the preceding five plan years,
has made or been obligated to make, contributions.
“Net Proceeds” shall mean all amounts paid in connection with any Casualty or
Condemnation, and all interest earned thereon, less the expense of claiming and
collecting such amounts, including all costs and expenses in connection
therewith for which the Agent or Lessor is entitled to be reimbursed pursuant to
the Lease.
“Net Sale Proceeds Shortfall” shall mean the amount by which the proceeds of a
sale described in Section 22.1 of the Lease (net of all expenses of sale) are
less than the Limited Recourse

Appendix A-23

--------------------------------------------------------------------------------

Exhibit 10-BBx

Amount with respect to the related Property if it has been determined that the
Fair Market Sales Value of such Property at the expiration of the term of the
Lease has been impaired by greater than expected wear and tear during the Term
of the Lease.
“New Facility” shall have the meaning assigned thereto in Section 7.3A(a) of the
Participation Agreement.
“Non-Excluded Taxes” shall have the meaning given to such term in Section 10.6
of the Participation Agreement.
“Notes” shall mean, collectively, the Series A Notes and the Series B Notes.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Lessee arising under any Operative Agreement,
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Lessee or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, excluding, in any
case, Excluded Swap Obligations.
“Occupational Safety and Health Law” shall mean the Occupational Safety and
Health Act of 1970 and any other federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating or relating to, or
imposing liability or standards of conduct concerning, employee health or
safety, as now or at any time hereafter in effect.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other “off-balance
sheet arrangement” as defined in (i) Item 303, part (a)(4) of Regulation S-K of
the SEC, or (ii) any successor regulation of the SEC defining “off-balance sheet
arrangement.”

Appendix A-24

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Officer’s Certificate” shall mean a certificate signed by any individual
holding the office of vice president or higher, which certificate shall certify
as true and correct the subject matter being certified to in such certificate.
“Operative Agreements” shall mean, collectively, the Participation Agreement,
the Credit Agreement, the Notes, the Lease (and a memorandum thereof in a form
reasonably acceptable to the Agent), each Lease Supplement (and a memorandum
thereof in a form reasonably acceptable to the Agent), the Guaranty Agreement,
the Construction Agency Agreement, the Security Agreement, each Mortgage
Instrument and the Assignment and Acceptance Agreement.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Overdue Interest” shall mean any interest payable pursuant to Section 2.8(c) of
the Credit Agreement.
“Overdue Rate” shall mean (i) with respect to Loan Basic Rent or Lessor Basic
Rent, and any other amount owed under or with respect to any Operative
Agreement, the rate specified in Section 2.8(c) of the Credit Agreement, and
(ii) with respect to any other amount, the Base Rate plus 2%.
“Participant” shall have the meaning given to such term in Section 9.7 of the
Credit Agreement.
“Participation Agreement” shall mean the Fourth Amended and Restated
Participation Agreement dated as of June 27, 2013 among the Lessee, the Lessor,
the Lenders party thereto, and the Agent, as further amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof.
“Payment Date” shall mean any Scheduled Interest Payment Date and any date on
which interest or Yield in connection with a prepayment of principal on the
Loans or of the Lessor Fundings is due under the Credit Agreement or the
Participation Agreement.
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or contributed to by the Lessee or any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

Appendix A-25

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Permitted Liens” shall mean:
(i)    the respective rights and interests of the parties to the Operative
Agreements as provided in the Operative Agreements;
(ii)    the rights of any sublessee or assignee under a sublease or an
assignment expressly permitted by the terms of the Lease;
(iii)    Liens for Taxes that either are not yet due or are being contested in
accordance with the provisions of Section 13.1 of the Lease;
(iv)    Liens arising by operation of law, materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’, carriers’, warehousemen’s and other like Liens relating
to the construction of the Improvements or in connection with any Modifications
or arising in the ordinary course of business, which Liens have been bonded for
not less than the full amount in dispute (or as to which other security
arrangements satisfactory to the Lessor and the Agent have been made), which
bonding (or arrangements) shall comply with applicable Legal Requirements, and
shall have effectively stayed any execution or enforcement of such Liens;
(v)    Liens arising out of judgments or awards with respect to which appeals or
other proceedings for review are being prosecuted in good faith and for the
payment of which adequate reserves have been provided as required by GAAP or
other appropriate provisions have been made, so long as such proceedings have
the effect of staying the execution of such judgments or awards and satisfy the
conditions for the continuation of proceedings to contest Taxes set forth in
Section 13.1 of the Lease;
(vi)    Liens in favor of municipalities to the extent agreed to by the Lessor
and the Agent; and
(vii)    all encumbrances, exceptions, restrictions, easements, rights of way,
servitudes, encroachments and irregularities in title, other than Liens which,
in the reasonable assessment of the Agent, materially impair the use of any
Property for its intended purpose.
“Permitted Trade Receivables Facility” has the meaning set forth in the Tech
Data Credit Agreement, without giving effect to any waiver, amendment or
modification of the Tech Data Credit Agreement unless the Consent Requirement
has been satisfied.
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, limited liability partnership, governmental authority or any
other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but other than a Multiemployer Plan) maintained
by the Lessee for employees of the Lessee.

Appendix A-26

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Plans and Specifications” shall mean, with respect to any Property, the plans
and specifications for the Improvements located on such Property, provided that,
with respect to the Expansion Property, such term shall have the meaning
assigned thereto in the Construction Agency Agreement.
“Prime Rate” shall mean the per annum rate of interest established from time to
time by SunTrust Bank as its prime rate, which rate may not be the lowest rate
of interest charged by SunTrust Bank to its customers.
“Property” shall mean, with respect to each real property site that is or has
been acquired, constructed or renovated pursuant to the terms of the Operative
Agreements or Existing Operative Agreements, the Land and the various
Improvements located on such Land. Each Property shall be suitable for, and used
by Lessee (or a permitted sublessee under Section 25.2 of the Lease) only for,
Tech Data’s and its Subsidiaries’ (or such permitted sublessee’s) corporate
office space or distribution facilities, with ancillary space used for other
business purposes of Tech Data and such Subsidiaries.
“Property Closing Date” shall mean, with respect to any Property, the date on
which such Property was acquired by SunTrust Equity Funding, LLC (or TD 1996
Real Estate Trust, to which SunTrust Equity Funding, LLC was the successor).
“Property Cost” shall mean with respect to a Property the aggregate amount of
the Loan Property Cost plus the Lessor Property Cost for such Property (as such
amounts shall be increased equally among all Properties respecting the Lessor
Fundings and the Loans extended from time to time to pay for the Transaction
Expenses, fees, taxes, expenses and other disbursements referenced in Section
6.1 of the Participation Agreement and indemnity payments referenced in the
Participation Agreement); it being understood that the Property Cost with
respect to each Property (other than the Expansion Property) as of the
Restatement Effective Date is as set forth on Schedule 1 to the Participation
Agreement.
“Pro Rata Share” means, with respect to any Financing Party the ratio (expressed
as a percentage) of (i) such Financing Party’s Commitment, divided by (ii) the
sum of all of the Financing Parties’ Commitment.
“Purchase Option” shall have the meaning given to such term in Section 20.1 of
the Lease.
“Purchase Option Price” shall have the meaning specified in Section 20.1 of the
Lease.
“Purchasing Lender” shall have the meaning given to such term in Section 9.8(a)
of the Credit Agreement.
“Real Estate Financing Facilities” has the meaning set forth in the Tech Data
Credit Agreement, without giving effect to any waiver, amendment or modification
of the Tech Data Credit Agreement unless the Consent Requirement has been
satisfied.
“Register” shall have the meaning given to such term in Section 8.9 of the
Credit Agreement.

Appendix A-27

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leek, flow, discharge, disposal or
emission of a Hazardous Substance.
“Renewal Notice” shall mean the notice given by the Lessee exercising its option
to renew the Lease pursuant to Section 20.1(b)(i) of the Lease.
“Renewal Term” shall have the meaning given to such term in Section 21.1 of the
Lease.
“Rent” shall mean, collectively, the Basic Rent and the Supplemental Rent, in
each case payable under the Lease.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Requested Funds” shall mean any funds requested by the Lessee in accordance
with Section 3 of the Participation Agreement.
“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Requisite Notice” shall mean, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) irrevocable telephonic notice to
the intended recipient, promptly followed by a written notice to such recipient.
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule 11.3 or as otherwise designated by such
recipient by written notice in accordance with Section 11.3(e), and (ii) if made
by any Lessee/Borrower Party, given or made by a Responsible Officer of such
Lessee/Borrower Party. Any written notice delivered in connection with any
Operative Agreement shall be in the form, if any, prescribed herein or therein.
Any notice sent by other than hardcopy shall be promptly confirmed by a
telephone call to the recipient and, if requested by the Agent, by a
manually-signed hardcopy thereof.
“Requisition” shall have the meaning specified in Section 3.2(a) of the
Participation Agreement.
“Reserve Requirement” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, rounded upward to the next 1/100th of 1%) in
effect on such day, whether or not applicable to any Financing Party, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Loan or Eurodollar Funding shall
be adjusted automatically as of the effective date of any change in the Reserve
Requirement.

Appendix A-28

--------------------------------------------------------------------------------

Exhibit 10-BBx

The determination of the Reserve Requirement by the Agent shall be conclusive in
the absence of manifest error.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
“Restatement Effective Date” shall mean June 27, 2013.
“Sale Date” shall have the meaning given to such term in Section 22.1(a) of the
Lease.
“Sale Notice” shall mean a notice given to Lessor in connection with the
election by Lessee of its Sale Option.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“Sale Option” shall have the meaning given to such term in Section 20.1 of the
Lease.
“Scheduled Interest Payment Date” shall mean (a) as to any Eurodollar Loan (or
Eurodollar Lessor Funding), the last day of the Interest Period applicable to
such Eurodollar Loan (or Lessor Funding), and if such Interest Period is for
more than three months, at intervals of three months after the first day of such
Interest Period, (b) as to any Base Rate Loan (or Base Rate Lessor Funding), the
first Business Day following the last day of each fiscal quarter of Tech Data,
and the date of conversion of such Loan to a Eurodollar Loan (or conversion of
such Lessor Funding to a Eurodollar Lessor Funding), and (c) as to any Loan (or
Lessor Funding), the Maturity Date.
“SEC Filing” means the Form 12b-25 (Notification of Late Filing) filed by Lessee
with the Securities and Exchange Commission on April 1, 2013.
“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.
“Security Agreement” shall mean the Fourth Amended and Restated Security
Agreement dated as of the Restatement Effective Date between the Lessor and the
Agent, as such agreement may be further amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof.
“Security Documents” shall mean the collective reference to the Lease, the Lease
Supplements, the Construction Agency Agreement, the Security Agreement, the
Mortgage Instruments, and all other security documents hereafter delivered to
the Agent granting a lien on any asset or assets of any Person to secure the
obligations and liabilities of the Lessee hereunder or under any of the other
Operative Agreements or to secure any guarantee of any such obligations and
liabilities.

Appendix A-29

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Segregated Property” shall have the meaning specified in Section 22(b) of the
Lease.
“Series A Loans” shall mean with respect to any Property and any Lender, the
principal portion of the related Loans equal to such Lender’s Pro Rata Share of
the amount set forth in clause (i) of the definition of Maximum Residual
Guarantee Amount for such Property.
“Series A Notes” shall mean the promissory note issued to the Agent for the pro
rata benefit of the Lenders pursuant to Section 2.2 of the Credit Agreement
evidencing the Series A Loans.
“Series B Loans” shall mean, with respect to any Property and any Lender, the
amount equal to the principal of such Lender’s Loans related to such Property
minus such Lender’s Series A Loans.
“Series B Notes” shall mean the promissory notes issued to the Lenders pursuant
to Section 2.2 of the Credit Agreement evidencing the Series B Loans.
“Severable Improvements” shall mean any fixtures, alterations, improvements,
modifications or additions (i) that are not required to be made to comply with
Legal Requirements or Insurance Requirements, and (ii) that can be removed from
the applicable Property without (x) causing damage to such Property that cannot
be readily repaired by the Lessee or (y) materially impairing the value, utility
or useful life of such Property from that set forth in the Appraisal thereof
delivered on the Restatement Effective Date.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lessee and its Subsidiaries as of that date
determined in accordance with GAAP.
“Significant Subsidiary” has the meaning set forth in the Tech Data Credit
Agreement, without giving effect to any waiver, amendment or modification of the
Tech Data Credit Agreement unless the Consent Requirement has been satisfied.
"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) in the
case of the Lessee, the Lessee is in compliance with the required Consolidated
Debt-to-Capitalization Ratio (as defined in the Tech Data Credit Agreement) set
forth in Section 8.13(a) of the Tech Data Credit Agreement, (d) the fair value
of the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

Appendix A-30

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Special Purpose Finance Subsidiary” has the meaning set forth in the Tech Data
Credit Agreement, without giving effect to any waiver, amendment or modification
of the Tech Data Credit Agreement unless the Consent Requirement has been
satisfied.
“Specified Matters” means the restatement of Lessee’s financial statements for
(i) the fiscal years ended January 31, 2011 and January 31, 2012, (ii) the
fiscal quarters ended April 30, 2012, July 31, 2012 and October 31, 2012, and
(iii) the fiscal quarter and fiscal year ended January 31, 2013, which were
included in Lessee’s earnings release dated March 4, 2013, to correct
improprieties primarily related to how Lessee’s United Kingdom subsidiary
reflected vendor accounting.
“STI” means SunTrust Banks, Inc.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Lessee.
“Supplemental Rent” shall mean all amounts, liabilities and obligations (other
than Basic Rent) which the Lessee assumes or agrees to pay to the Agent, the
Financing Parties or any other Person under the Lease or under any of the other
Operative Agreements, including, without limitation, payments of the Purchase
Option Price, the Termination Value, the Deficiency Balance and the Maximum
Residual Guarantee Amount and all indemnification amounts, liabilities and
obligations.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts,

Appendix A-31

--------------------------------------------------------------------------------

Exhibit 10-BBx

(a) for any date on or after the date such Swap Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Financing Party or any Affiliate of a Financing Party).
“Taxes” shall have the meaning specified in the definition of Impositions.
“Tech Data” shall mean Tech Date Corporation, a Florida corporation.
“Tech Data Credit Agreement” shall mean the Credit Agreement, dated as of
September 27, 2011, among Tech Data, Bank of America, N.A. as Administrative
Agent, Swing Line Lender and L/C Issuer, and the lenders party thereto, as such
agreement has been, and may be, amended, modified or restated from time to time.
“Tech Data Credit Agreement Event of Default” shall mean an “Event of Default”
as defined in the Tech Data Credit Agreement or any New Facility.
“Term” shall have the meaning specified in Section 2.2 of the Lease.
“Termination Date” shall have the meaning specified in Section 16.2(a) of the
Lease.
“Termination Notice” shall have the meaning specified in Section 16.1 of the
Lease.
“Termination Value” shall mean, as of any date of determination, the sum of (a)
either (i) with respect to all Properties, an amount equal to the aggregate
outstanding Property Cost for all the Properties, or (ii) with respect to a
particular Property, an amount equal to the outstanding Property Cost allocable
to the particular Property in question, plus (b) respecting the amounts
described in each of the foregoing subclause (i) or (ii), as applicable, any and
all accrued interest on the Loans and any and all Yield on the Lessor Fundings
related to the applicable Property Cost, plus (c) to the extent not otherwise
paid on such date of determination, all other Rent and other amounts then due
and payable for all Properties under the Lease or any other Operative Agreement
(including without limitation all amounts due and payable under Sections 10.1 or
10.2 of the Participation Agreement and all costs and expenses referred to in
clause FIRST of Section 22.2 of the Lease).
“Threshold Amount” means $100,000,000.
“Total Commitment” shall mean (a) with respect to the Series A Loans,
$89,549,096.66, and (b) with respect to the Series B Loans, $14,950,903.34, in
each case as such amount may be increased by the Commitment of any additional
Lender that may become a party to the Operative Agreements pursuant to Section
9.3 of the Participation Agreement.
“Transaction” shall mean the transaction contemplated by the Operative
Agreements.

Appendix A-32

--------------------------------------------------------------------------------

Exhibit 10-BBx

“Transaction Expenses” shall mean all costs and expenses incurred in connection
with the preparation, execution and delivery of the Operative Agreements and the
transactions contemplated by the Operative Agreements including without
limitation:
(a)    the reasonable fees, out-of-pocket expenses and disbursements of counsel
in negotiating the terms of the Operative Agreements and the other transaction
documents, preparing for the closings under, and rendering opinions in
connection with, such transactions and in rendering other services customary for
counsel representing parties to transactions of the types involved in the
transactions contemplated by the Operative Agreements;
(b)    any and all reasonable fees, charges or other amounts payable to the
Financing Parties, the Agent, or any broker which arise under any of the
Operative Agreements;
(c)    any other reasonable fee, out-of-pocket expenses, disbursement or cost of
any party to the Operative Agreements or any of the other transaction documents;
and
(d)    any and all Taxes and fees incurred in recording or filing any Operative
Agreement or any other transaction document, any deed, declaration, mortgage,
security agreement, notice or financing statement with any public office,
registry or governmental agency in connection with the transactions contemplated
by the Operative Agreement.
“Type” shall mean, (a) as to any Loan, whether it is a Base Rate Loan or a
Eurodollar Loan, and (b) as to any Lessor Funding, whether it is a Base Rate
Lessor Funding or Eurodollar Lessor Funding.
“UCC Financing Statements” shall mean collectively the Lender Financing
Statements and the Lessor Financing Statements.
“Unanimous Vote Matters” is defined in Section 11.5 of the Participation
Agreement.
“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction.
“United States Bankruptcy Code” shall mean Title 11 of the United States Code.
“U.S.” shall mean the United States of America, its territories, its possessions
and all other areas subject to its jurisdiction.
“Work” shall mean the furnishing of labor, materials, components, furniture,
furnishings, fixtures, appliances, machinery, equipment, tools, power, water,
fuel, lubricants, supplies, goods or services with respect to any Property.
“Yield” is defined in Section 3.2(d) of the Participation Agreement.





Appendix A-33

--------------------------------------------------------------------------------

Exhibit 10-BBx




Appendix A-34